 1       SIDLEY AUSTIN LLP
         Samuel A. Newman (SBN 217042)
 2       (sam.newman@sidley.com)
         Genevieve G. Weiner (SBN 254272)
 3       (gweiner@sidley.com)
         Julia Philips Roth (SBN 324987)
 4       (julia.roth@sidley.com)
         555 West Fifth Street
 5       Los Angeles, CA 90013
         Telephone: 213.896.6000
 6       Facsimile: 213.896.6600
 7       SIDLEY AUSTIN LLP
         Charles M. Persons (admitted pro hac vice)
 8       (cpersons@sidley.com)
         Juliana Hoffman (admitted pro hac vice)
 9       (jhoffman@sidley.com)
         Jeri Leigh Miller (admitted pro hac vice)
10       (jeri.miller@sidley.com)
         2021 McKinney Avenue, Suite 2000
11       Dallas, TX 75201
         Telephone: 214.981.3300
12       Facsimile: 214.981.3400
13       Attorneys for Debtors and Debtors in
         Possession
14
                                 UNITED STATES BANKRUPTCY COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16
                                             SAN JOSE DIVISION
17

18   In re:                                             )   Case No. 20-50682 (MEH)
                                                        )
19   WAVE COMPUTING, INC., et al.,                      )   Chapter 11 (Jointly Administered)
                                                        )
                       1
20             Debtors.                                 )   NOTICE OF AMENDED REDLINE OF
                                                        )   EXHIBIT “E” TO THE DEBTORS’ PLAN
21                                                      )   SUPPLEMENT
                                                        )
22                                                      )   Related to Docket Nos.: 846, 1035, 1047, 1067
23                                                      )
                                                        )
24                                                      )
                                                        )
25

26
     1
27    The Debtors in these chapter 11 cases are Wave Computing, Inc., MIPS Tech, Inc., Hellosoft, Inc.,
     Wave Computing (UK) Limited, Imagination Technologies, Inc., Caustic Graphics, Inc., and MIPS
28   Tech, LLC. The Debtors’ mailing address is 3201 Scott Blvd, Santa Clara, CA 95054.

 Case: 20-50682           Doc# 1068   Filed: 01/16/21   Entered: 01/16/21 14:27:57      Page 1 of
                                                  64
 1   TO THE HONORABLE M. ELAINE HAMMOND, THE OFFICE OF THE UNITED
 2   STATES TRUSTEE, THE DEBTORS AND ALL INTERESTED PARTIES:
 3
             PLEASE TAKE NOTICE that on December 1, 2020, Wave Computing, Inc. (“Wave”) and
 4
     its debtor affiliates, as debtors and debtors in possession (collectively, the “Debtors”) filed its Fourth
 5
     Amended Joint Chapter 11 Plan of Reorganization for Wave Computing, Inc. and its Debtor Affiliates
 6

 7   (as may be further amended, modified, or supplemented from time to time, the “Plan”) [Docket No.

 8   846].

 9           PLEASE TAKE FURTHER NOTICE that, in accordance with the terms of the Plan, the
10
     Debtors filed the original Plan Supplement on January 11, 2021 [Docket No. 1035], and on January
11
     12, 2021, the Debtors filed a second Plan Supplement [Docket No. 1047] (the “Second Plan
12
     Supplement”), which included, inter alia, an initial form of Liquidating Trust Agreement (as may be
13
     further amended, supplement or modified from time to time, the “Liquidating Trust Agreement”).
14

15           PLEASE TAKE FURTHER NOTICE that on January 15, 2021, the Debtors filed a revised

16   Liquidating Trust Agreement with a notice of redline (the “Notice of Redline”), which inadvertently
17   attached the incorrect redline of the Liquidating Trust Agreement [Docket No. 1067].
18
             PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit 1 is a redline
19
     reflecting changes between the Liquidating Trust Agreement filed as part of the Second
20
     Plan Supplement [Docket No. 1045] and the revised Liquidating Trust Agreement filed on January
21

22   15, 2021 [Docket No. 1067].

23           PLEASE TAKE FURTHER NOTICE that the Liquidating Trust Agreement remains subject

24   to further review, negotiations, clarifications, and modifications in a manner consistent with the Plan
25   and Plan Bid.
26
             PLEASE TAKE FURTHER NOTICE that the Debtors accordingly reserve the right to
27
     further amend the Plan Supplement in a manner consistent with the Plan and Plan Bid.
28
                                                         2
 Case: 20-50682       Doc# 1068      Filed: 01/16/21     Entered: 01/16/21 14:27:57         Page 2 of
                                                 64
 1          PLEASE TAKE FURTHER NOTICE that copies of the pleadings and other documents
 2   referenced herein can be viewed and/or obtained (i) by accessing the Bankruptcy Court’s website at
 3
     https://www.canb.uscourts.gov/; or (ii) free of charge from the Debtors’ notice and claims agent
 4
     Donlin Recano, & Company at https://www.donlinrecano.com/Clients/wave/Dockets.
 5
            //
 6

 7          //

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
 Case: 20-50682     Doc# 1068      Filed: 01/16/21   Entered: 01/16/21 14:27:57      Page 3 of
                                               64
 1   Dated: January 16, 2021                 Respectfully submitted,
 2                                           SIDLEY AUSTIN LLP
 3
                                             /s/ Juliana L. Hoffman
 4                                           Samuel A. Newman
                                             Charles M. Persons
 5                                           Juliana L. Hoffman
 6                                           Attorneys for Debtors and
                                             Debtors in Possession
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
 Case: 20-50682     Doc# 1068   Filed: 01/16/21   Entered: 01/16/21 14:27:57   Page 4 of
                                            64
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                5
 Case: 20-50682   Doc# 1068   Filed: 01/16/21   Entered: 01/16/21 14:27:57   Page 5 of
                                          64
 1                                       EXHIBIT 1

 2            AMENDED REDLINE OF THE LIQUIDATING TRUST AGREEMENT

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                6
 Case: 20-50682   Doc# 1068   Filed: 01/16/21   Entered: 01/16/21 14:27:57   Page 6 of
                                          64
                    THE WAVE COMPUTING LIQUIDATING TRUST AGREEMENT

                                                   BY AND AMONG

                                               THE TRUST MANAGER,

                                      THE LIQUIDATING TRUST ADVISORY BOARD,

                                              THE DELAWARE TRUSTEE

                                              WAVE COMPUTING, INC.

                                                   MIPS TECH, INC.

                                                  HELLOSOFT, INC.

                                          WAVE COMPUTING (UK) LIMITED

                                         IMAGINATION TECHNOLOGIES, INC.

                                              CAUSTIC GRAPHICS, INC.

                                                         AND

                                                   MIPS TECH, LLC




                                                 As of January [●], 2021




 \\LA - 767747/000001 - 2078728 v13
 263969008v.10
Case: 20-50682                    Doc# 1068    Filed: 01/16/21   Entered: 01/16/21 14:27:57   Page 7 of
                                                           64
                                               TABLE OF CONTENTS
                                                                                                    Page

 Article I DEFINITIONS                                                                                 2
              1.1           Definitions Incorporated from the Plan                                     2
              1.2           Other Definitions                                                          2
              1.3           Meanings of Other Terms                                                   79
 Article II CREATION OF WAVE COMPUTING LIQUIDATING TRUST                                             89
              2.1           Creation of Trust                                                         89
              2.2           Purpose of Wave Computing Liquidating Trust                               89
              2.3           Status of Wave Computing Liquidating Trust                               810
              2.4           Retention of Professionals                                              1011
              2.5           Transfer of Liquidating Trust Assets and Rights to the Wave Computing
                            Liquidating Trust                                                       1011
              2.6           Title to Liquidating Trust Assets                                       1214
              2.7           Valuation                                                               1214
              2.8           No Reversion to Debtors; Distribution of Remaining Assets               1314
              2.9           Fiscal Year                                                             1314
              2.10          Insurance                                                               1315
              2.11          Wave Computing Liquidating Trust Books and Records                      1315
              2.12          No Interest or Accruals                                                 1415
 Article III INTERESTS IN THE TRUST                                                                 1416
              3.1           Interests                                                               1416
              3.2           Interests in Satisfaction of Claims                                     1516
              3.3           Evidence of Interests                                                   1517
              3.4           Rights of Beneficiaries                                                 1517
              3.5           Interest Beneficial Only                                                1618
              3.6           Conflicting Claims                                                      1618
              3.7           Beneficiary Liability to Third Persons                                  1618
              3.8           Actions in the Right of the Wave Computing Liquidating Trust            1718
 Article IV DISTRIBUTIONS TO BENEFICIARIES                                                          1718
              4.1           Distributions                                                           1718
              4.2           Distribution Record Date; Distributions                                 1820
              4.3           Withholding and Reporting Requirements                                  1921
              4.4           Disbursing Agent                                                        2022
              4.5           Incurrence of Debt                                                      2022
              4.6           Distributions in Respect of Disputed General Unsecured Claims           2022
 Article V DUTIES AND POWERS OF THE TRUST MANAGER                                                   2122
              5.1           Trust Manager                                                           2122
              5.2           Powers of Trust Manager                                                 2123
              5.3           General Authority of the Trust Manager                                  2325
              5.4           Limitation of Trust Manager’s Authority; No On-Going Business           2326
              5.5           Investment and Safekeeping of Liquidating Trust Assets                  2426
                                                           i
 \\LA - 767747/000001 - 2078728 v13
 263969008v.10
Case: 20-50682                    Doc# 1068   Filed: 01/16/21   Entered: 01/16/21 14:27:57     Page 8 of
                                                          64
              5.6           Compensation                                                          2427
              5.7           Termination                                                           2527
              5.8           No Bond                                                               2527
              5.9           Removal                                                               2527
              5.10          Resignation                                                           2527
              5.11          Appointment of Successor Trust Manager                                2527
              5.12          Continuity                                                            2528
              5.13          Interests of Holders of Class A Interests Paramount                   2528
 Article VI LIQUIDATING TRUST ADVISORY BOARD                                                      2628
              6.1           General                                                               2628
              6.2           Liquidating Trust Advisory Board Membership                           2628
              6.3           Compensation                                                          2729
              6.4           Authority                                                             2730
              6.5           Rights and Powers of the Liquidating Trust Advisory Board             2730
              6.6           Duties; Standard of Care                                              2830
 Article VII OPERATION OF THE WAVE COMPUTING LIQUIDATING TRUST                                    2831
              7.1           Prohibited Activities                                                 2831
              7.2           Trust Administration Reserve                                          2931
              7.3           Reporting and Access to Information                                   2932
              7.4           Liquidating Trust Agents                                              3033
              7.5           Disputed General Unsecured Claims Reserve                             3033
 Article VIII DELAWARE TRUSTEE                                                                    3033
              8.1           Appointment                                                           3133
              8.2           Powers                                                                3133
              8.3           Compensation                                                          3336
              8.4           Duration and Replacement                                              3336
 Article IX TAX MATTERS                                                                           3436
              9.1           Tax Treatment                                                         3436
              9.2           Tax Reporting                                                         3437
              9.3           Tax Payment                                                           3538
 Article X LIMITATION OF LIABILITY AND INDEMNIFICATION                                            3638
              10.1          Limitation of Liability                                               3638
              10.2          Indemnification                                                       3740
 Article XI DURATION OF THE WAVE COMPUTING LIQUIDATING TRUST                                      3841
              11.1          Duration                                                              3841
              11.2          Post-Termination                                                      3942
              11.3          Destruction of Books and Records                                      3942
              11.4          Discharge                                                             3942
 Article XII MISCELLANEOUS PROVISIONS                                                             3942

                                                            ii
 \\LA - 767747/000001 - 2078728 v13
 263969008v.10




Case: 20-50682                    Doc# 1068   Filed: 01/16/21    Entered: 01/16/21 14:27:57   Page 9 of
                                                          64
              12.1          Governing Law                                                           4043
              12.2          Jurisdiction                                                            4043
              12.3          Severability                                                            4043
              12.4          Notices                                                                 4043
              12.5          Headings                                                                4144
              12.6          Plan Documents                                                          4144
              12.7          Confidentiality                                                         4144
              12.8          Entire Agreement                                                        4245
              12.9          Named Party                                                             4245
              12.10         Amendment                                                               4245
              12.11         Counterparts                                                            4346




                                                             iii
 \\LA - 767747/000001 - 2078728 v13
 263969008v.10




Case: 20-50682                        Doc# 1068   Filed: 01/16/21   Entered: 01/16/21 14:27:57   Page 10
                                                            of 64
                           THE WAVE COMPUTING LIQUIDATING TRUST AGREEMENT

         This Wave Computing Liquidating Trust Agreement (this “Agreement”), executed as of
 [●] and effective as of February [●], 2021, is entered into by and among Wave Computing, Inc.
 (“Wave”), MIPS Tech, Inc., Hellosoft, Inc., Wave Computing (UK) Limited, Imagination
 Technologies, Inc., Caustic Graphics, Inc. and MIPS Tech, LLC (each as a Reorganized
 Debtor, and collectively, the “Debtors”), [●], as Delaware Trustee, [●] as Trust Manager, and
 the Liquidating Trust Advisory Board Members whose names appear as such on the signature
 page to this Agreement, to establish a liquidating trust (the “Liquidating Trust”) pursuant to the
 Fifth Amended Joint Chapter 11 Plan of Reorganization for Wave Computing, Inc. and its
 Debtor Affiliates [Docket No. [●]] (as amended, supplemented, or modified from time to time,
 the “Plan”).

                                                        RECITALS

         A.     WHEREAS, on April 27, 2020, each of the Debtors filed a voluntary petition for
 relief under chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the
 United States Bankruptcy Court for the Northern District of California (the “Bankruptcy
 Court”).

         B.    WHEREAS, on May 18, 2020, the United States Trustee appointed the Official
 Committee of Unsecured Creditors of Wave. (the “Committee”) pursuant to section 1102(a)(1)
 of the Bankruptcy Code.

       C.     WHEREAS, on December 1, 2020, the Debtors, the Committee and Tallwood
 Technology Partners LLC filed the Plan.

         D.      WHEREAS, on February [●], 2021, the Bankruptcy Court entered an order
 [Docket No. ●] (the “Confirmation Order”) confirming the Plan, which became effective on
 February [●], 2021 (the “Effective Date”). The Plan provides for the establishment of this
 liquidating trust (the “Wave Computing Liquidating Trust”) as of the Effective Date.

        E.     WHEREAS, the Confirmation Order provides for the appointment of the
 Trustees as trustees of the Wave Computing Liquidating Trust, and the Plan and this
 Agreement provide for the appointment as necessary of any successor Trustees of the Wave
 Computing Liquidating Trust.

         F.       WHEREAS, the Wave Computing Liquidating Trust is established for the
 benefit of the Holders of Class 5 Claims (General Unsecured Claims) (other than Holders of
 General Unsecured Claims that are Tax Claims not entitled to priority) and Class 3 Claims
 (Tallwood Claims) that are entitled to receive the payment or distribution under the Plan of
 property or interests in property of the Debtors from the Wave Computing Liquidating Trust in
 accordance with the terms of the Plan, the Confirmation Order and this Agreement
 (collectively, the “Beneficiaries”).

        G.      WHEREAS, the Wave Computing Liquidating Trust is established for the
 purpose of collecting, holding, administering, distributing, and liquidating the Liquidating Trust
 Assets for the benefit of the Beneficiaries in accordance with the terms and conditions of this
                                                              1
 \\LA - 767747/000001 - 2078728 v13
 263969008v.10
Case: 20-50682                        Doc# 1068   Filed: 01/16/21   Entered: 01/16/21 14:27:57   Page 11
                                                            of 64
 Agreement, the Plan and the Confirmation Order and with no objective to continue or engage
 in the conduct of a trade or business, except to the extent necessary to, and consistent with, the
 Plan and the Confirmation Order and liquidating purpose of the Wave Computing Liquidating
 Trust.

        H.      WHEREAS, pursuant to the Plan, the Debtors, the Wave Computing
 Liquidating Trust, Trustees, and Beneficiaries are required to treat, for all United States federal
 income tax purposes, the transfer of the Liquidating Trust Assets to the Wave Computing
 Liquidating Trust as a transfer of the Liquidating Trust Assets (other than the Liquidating Trust
 Assets allocable to the Disputed General Unsecured Claims Reserve) by the Debtors to the
 Beneficiaries in satisfaction of their Allowed Claims, followed by a transfer of the Liquidating
 Trust Assets (other than the Liquidating Trust Assets allocable to the Disputed General
 Unsecured Claims Reserve) by the Beneficiaries to the Wave Computing Liquidating Trust in
 exchange for the beneficial interest herein, and to treat the Beneficiaries as the grantors and
 owners of the Liquidating Trust Assets (other than the Liquidating Trust Assets allocable to the
 Disputed General Unsecured Claims Reserve) for United States federal income tax purposes.

        I.       WHEREAS, pursuant to the Plan, the Wave Computing Liquidating Trust is
 intended to qualify as a “liquidating trust” within the meaning of section 301.7701-4(d) of the
 Treasury Regulations and as a “grantor trust” pursuant to sections 671-677 of the Internal
 Revenue Code (the “Tax Code”) for United States federal income tax purposes, with the
 Beneficiaries treated as the grantors and owners of the Liquidating Trust Assets (other than the
 Liquidating Trust Assets allocable to the Disputed General Unsecured Claims Reserve).

        J.      WHEREAS, in accordance with the Plan, and pursuant to section 1145 of the
 Bankruptcy Code, the Wave Computing Liquidating Trust is further intended to be exempt
 from the requirements of (i) the Securities Act of 1933, as amended (the “Securities Act”), and
 any applicable state and local laws requiring registration of securities, and (ii) the Investment
 Company Act of 1940, as amended, (the “Investment Company Act”), pursuant to sections 7(a)
 and 7(b) of the Investment Company Act.

         NOW, THEREFORE, in accordance with the Plan and the Confirmation Order, and in
 consideration of the premises, and the mutual covenants and agreements of the Parties
 contained in the Plan and herein, and other good and valuable consideration, the receipt and
 sufficiency of which are hereby acknowledged and affirmed, the Parties agree and declare as
 follows:

                                           ARTICLE I
                                          DEFINITIONS

         1.1    Definitions Incorporated from the Plan. Other than the terms defined below or
 elsewhere in this Agreement, capitalized terms shall have the meaning assigned to them in the.
 Plan, or the Confirmation Order, as applicable.

        1.2     Other Definitions.

                                                  2



Case: 20-50682      Doc# 1068        Filed: 01/16/21    Entered: 01/16/21 14:27:57        Page 12
                                               of 64
                (a)      “Agreement” has the meaning assigned in the Preamble.

                (b)      “Beneficiaries” has the meaning assigned in the Recitals.

               (c)    “Cause” means, with respect to any Liquidating Trust Advisory Board
 member or the Trust Manager:

                         (i)    such person’s conviction of a felony or any other crime involving
 moral turpitude; or

                        (ii)   any act or failure to act by such person involving actual
 dishonesty, fraud, misrepresentation, theft or embezzlement; or

                        (iii) such person’s willful and repeated failure to substantially perform
 his/her duties under this Agreement and the Trust Act, following such person having received
 written notice from the Trust Manager or the majority of the Liquidating Trust Advisory Board
 setting out the events giving rise to such Cause and a 10-day period to commence curing such
 Cause provided such person continues to diligently pursue such cure; or

                      (iv)   such person’s incapacity, such that s/he is unable to substantially
 perform his/her duties under this Agreement and the Trust Act for more than ninety (90)
 consecutive days.

                  (d)     “Cause(s) of Action” means any Claims, interests, damages, remedies,
 causes of action, demands, rights, actions, suits, obligations, liabilities, accounts, defenses,
 offsets, powers, privileges, licenses, Liens, indemnities, guaranties, and franchises of any kind
 or character whatsoever, whether known or unknown, foreseen or unforeseen, existing or
 hereinafter arising, contingent or non-contingent, liquidated or unliquidated, secured or
 unsecured, assertable, directly or derivatively, matured or unmatured, suspected or unsuspected,
 in contract, tort, law, equity, or otherwise. Causes of Action also include: (i) all rights of setoff,
 counterclaim, or recoupment; (ii) claims under contracts or for breaches of duties imposed by
 law; (iii) the right to object to or otherwise contest Claims or Interests; (iv) claims pursuant to
 sections 362, 510, 542, 543, 544 through 550, or 553 of the Bankruptcy Code; (v) such claims
 and defenses as fraud, mistake, duress, and usury, and any other defenses set forth in section
 558 of the Bankruptcy Code; and (vi) any claim under any state or foreign law, including,
 without limitation, any fraudulent transfer or similar claim.

                 (de) “Certificate of Trust” means the certificate of trust of the Wave
 Computing Liquidating Trust as required by sections 3810 of the Trust Act, substantially in the
 form set forth in Exhibit A to this Agreement, and filed in connection with the formation of the
 Wave Computing Liquidating Trust.

                (f)    “CIP Settlement Proceeds” means the Cash proceeds of any royalty
 prepayment that the Debtors or Reorganized Debtors may receive pursuant to a potential
 agreement between the Debtors or Reorganized Debtors, as applicable, and CIP United Co.,
 Ltd. and Prestige Century Investments Limited pursuant to which (i) the Reorganized Debtors
                                                   3



Case: 20-50682         Doc# 1068     Filed: 01/16/21     Entered: 01/16/21 14:27:57          Page 13
                                               of 64
 assume certain Executory Contracts with and CIP United Co., Ltd. and/or Prestige Century
 Investments Limited with a Cure in the amount of $0.00; and (ii) the Debtors or Reorganized
 Debtors, as applicable, become entitled to a prepayment from and CIP United Co., Ltd. and
 Prestige Century Investments Limited of the royalties or license fees arising under such
 assumed Executory Contracts.

                 (eg) “Class A Interest” means an Interest, the holder of which is entitled to
 receive distributions pursuant to Sections 4.1(b), 4.1(c), 4.1(d)(i) and 4.1(d)(ii).

                 (fh)    “Class A Percentage Interest” means with respect to Class A Interests, as
 of any date, the percentage interest of each holder of a Class A Interest, which percentage
 interest shall be calculated as a fraction, expressed as a percentage, the numerator of which is
 the amount of the Allowed General Unsecured Claim in respect of which such Class A Interest
 is held and the denominator of which is the aggregate amount of Allowed General Unsecured
 Claims in respect of which Class A Interests are held (including those deemed held by the
 Disputed General Unsecured Claims Reserve).

                 (gi)   “Class B Interest” means an Interest, the holder of which is entitled to
 receive distributions pursuant to Section 4.1(d)(iiii).

                (hj)    “Class B Percentage Interest” means with respect to Class B Interests,
 the percentage interest of each holder of a Class B Interest, determined as the portion of the
 Class B Interest held by such holder divided by the aggregate Class B Interest.

                (ik)     “Confidentiality Parties” has the meaning assigned in Section 12.7.

                (jl)     “Confirmation Order” has the meaning assigned in the preamble.

                (km)     “Covered Parties” has the meaning assigned in Section 10.2.

               (ln)     “D&O Claim” means all Claims and Causes of Action, if any, held by
 the Debtors and their respective estates against any current and former directors or officers of
 any of the Debtors, in their respective capacities as such.

                 (mo) “D&O Liability Insurance Policy” means any directors’ and officers’
 liability insurance policy purchased by the Debtors for its directors and officers, including,
 without limitation, liability insurance policy number 8255-6526 issued by Federal Insurance
 Company to Wave.

                (np)     “Debtors” has the meaning assigned in the Preamble.

                (oq) “Delaware Trustee” means [●], not in its individual capacity, but solely
 as trustee, or its successor in such capacity, which is appointed in accordance with this
 Agreement to comply with the requirement of section 3807 of the Trust Act.



                                                 4



Case: 20-50682         Doc# 1068    Filed: 01/16/21    Entered: 01/16/21 14:27:57       Page 14
                                              of 64
               (pr) “Disbursing Agent” means any agent appointed or engaged by the Trust
 Manager or the Wave Computing Liquidating Trust on behalf of the Wave Computing
 Liquidating Trust.

                (qs) “Disputed General Unsecured Claim” means a General Unsecured Claim
 (or portion thereof) (i) that is neither an Allowed Claim nor a Disallowed Claim; (ii) that is
 listed on the Schedules as “disputed”; or (iii) for which a timely objection to such Claim has
 been Filed, which objection has not been withdrawn or determined pursuant to a Final Order.

                (rt)   “Disputed General Unsecured Claims Reserve” means the reserve
 established and maintained by the Wave Computing Liquidating Trust for holders of Disputed
 General Unsecured Claims against the Debtors that are subsequently Allowed and entitled to
 distributions.

                 (su) “Distributable Trust Assets” means Cash constituting Liquidating Trust
 Assets, other than Cash in an amount (xi) as of the date hereof equal to $1 million or (yii) after
 the date hereof determined by the Trust Manager, in each case allocated to the Trust
 Administration Reserve.

                 (tv)     “Distribution Record Date” means a date selected by the Trust Manager
 preceding each Trust Distribution Date, as the record date for determining Beneficiaries
 entitled to participate in the distribution on such Trust Distribution Date of Other Distributable
 Trust Assets.

             (w)    “Excess General Unsecured Claim Amount” means the amount of the
 Allowed General Unsecured Claims that, on the Effective Date, exceeds the balance of the
 GUC Loan, which amount shall accrue interest at the Federal Judgment Rate.

                 (ux) “Federal Judgment Rate” means 0.17% (the federal judgment rate in
 effect on April 27, 2020).

                (vy) “Fiscal Year” means any fiscal year of the Wave Computing Liquidating
 Trust, as provided in Section 2.9.

                 (wz) “General Unsecured ClaimClaim(s)” means any Claim other than an
 Administrative Expense Claim, a De Minimis Unsecured Claim, a Priority Claim, a Tallwood
 Claim, a Secured Tax Claim, an Other Secured Claim, a Series E Section 510(b) Claim, a
 Series D Section 510(b) Claim, or an Intercompany Claim. For purposes of this Agreementthe
 avoidance of doubt, Tax Claims not entitled to priority are not “General Unsecured Claims”
 entitled to receive Class A Interests.

               (xaa) “‘GUC Accounts Receivable Proceeds” means, in the first $7.2
 millionevent of a Restructuring, $7,200,000 of Cash collected by the Debtors (or Reorganized
 Debtors, as applicable, on or after [account of accounts receivable comprised of (i) the first



                                                 5



Case: 20-50682      Doc# 1068       Filed: 01/16/21    Entered: 01/16/21 14:27:57        Page 15
                                              of 64
 $4,100,000 collected on or after January 1]15, 2021,1 which shall be transferred to the Wave
 Computing Liquidating Trust in accordance with the terms of the Planon the Effective Date;
 plus (ii) an additional $3,100,000 collected on or before December 31, 2021, which shall be
 transferred to the Liquidating Trust any time on or before December 31, 2021.

                (ybb) “‘GUC Accounts Receivable Proceeds Distributable Trust Assets”
 means Cash comprising payments of ‘GUC Accounts Receivable Proceeds other than Cash
 retained by the Trust Manager in the Trust Administration Reserve.

                (cc) “GUC Loan” means a new secured loan and security agreement among
 the Liquidating Trust Manager as the lender, Reorganized Wave as the borrower, and each of
 the other Reorganized Debtors as guarantors in the aggregate principal amount of
 $36,000,000.00 subject to the terms and conditions set forth in the Plan.

               (zdd) “GUC NoteLoan Distributable Trust Assets” means Cash comprising
 payments of principal and interest made by the Reorganized Debtors under the GUC NoteLoan,
 including CIP Settlement Proceeds, if applicable, other than Cash retained by the Trust
 Manager as the Liquidating Trust Expense Advance.

                (aaee) “GUC NoteLoan Distribution Record Date” means the later of (i) the
 date in each quarter upon which payment of principal and interest is due from the Reorganized
 Debtors in accordance with the terms of the GUC NoteLoan or (ii) the date upon which the
 payment of principal and interest referenced in sub-section (i) is actually received by the Wave
 Computing Liquidating Trust.

               (bbff) “Initial Liquidating Trust Advisory Board Members” means the persons
 named on the signature page hereof: [●], [●], and [●].

                (ccgg) “Interest” has the meaning assigned in Section 3.1(a) and shall include
 Class A Interests and Class B Interests.

               (ddhh) “Liquidating Trust Advisory Board” means the 3-member committee
 appointed to consult with the Trust Manager regarding the affairs of the Wave Computing
 Liquidating Trust and to perform such other duties as are provided in this Agreement.

               (eeii) “Liquidating Trust Advisory Board Member” means each initial
 Liquidating Trust Advisory Board Member whose name appears as such on the signature page
 to this Agreement and any member of the Liquidating Trust Advisory Board subsequently
 appointed pursuant to Section 6.2(f).

               (ffjj) “Liquidating Trust Agents” means the advisors, professionals and other
 agents, of the Wave Computing Liquidating Trust appointed or engaged by the Wave




 1
     [NTD. Date to be discussed.] Must include the Nautech receivables.
                                                          6



Case: 20-50682           Doc# 1068         Filed: 01/16/21       Entered: 01/16/21 14:27:57   Page 16
                                                     of 64
 Computing Liquidating Trust or the Trust Manager in accordance with the provisions of this
 Agreement.

                (ggkk) “Liquidating Trust Assets” means (i) the GUC NoteLoan, (ii) the
 Transferred Causes of Action, (iii) all Cash and non-Cash assets held in the Trust
 Administration Reserve or otherwise, (iv) if transferred to the Liquidating Trust, any D&O
 Liability Insurance Policies or proceeds thereof, (v) the proceeds in Cash of the ‘GUC
 Accounts Receivable Proceeds, and (vi) any other assets to which the Liquidating Trust may
 from time to time become entitled.

               (hhll) “Liquidating Trust Bailee” has the meaning assigned in Section 2.5(b)(i).

                 (imm) “Liquidating Trust Expenses” means all actual and necessary costs and
 expenses incurred by the Wave Computing Liquidating Trust and the Trust Manager in
 connection with the administration of the Liquidating Trust, including in connection with the
 matters set forth in Section 7.2(a), pursuant to the terms of the Plan and this Agreement.

               (iinn) “Liquidating Trust Expense Advance” means, collectively, (i) any
 amount of the ‘GUC Accounts Receivable Proceeds retained as an advance against Liquidating
 Trust Expenses and (ii) an amount, not to exceed $3 million in aggregate of payments received
 under the GUC NoteLoan, in each case which the Trust Manager may use as an advance
 against Liquidating Trust Expenses with Majority Consent of the Liquidating Trust Advisory
 Board.

                 (jjoo) “Majority Consent” means the affirmative consent of a majority of the
 members constituting the whole Liquidating Trust Advisory Board whether by a meeting in
 person or by written consent in lieu of a meeting (either of which may be done electronically),
 or if at the time there shall be only one member of the Liquidating Trust Advisory Board, the
 consent of such member. Any action that requires the consent of the Liquidating Trust
 Advisory Board shall be by Majority Consent unless otherwise provided herein.

               (kkpp) “Material Action” means each of the following:

                      (i)    the filing of any complaint or arbitration demand in respect of
 any Claim or Cause of Action held by the Wave Computing Liquidating Trust;

                      (ii)   the settlement, dismissal, abandonment, sale, transfer or
 assignment of any Claim or Cause of Action held by the Wave Computing Liquidating Trust;

                      (iii) the selection and engagement of any material legal, financial,
 accounting, investment, auditing, experts, and other advisors and professionals as the Wave
 Computing Liquidating Trust requires;

                     (iv)   entry into any contingency fee agreement or litigation funding
 agreement in connection with any Cause of Action in respect of any Transferred Cause of
 Action;

                                                7



Case: 20-50682      Doc# 1068     Filed: 01/16/21     Entered: 01/16/21 14:27:57       Page 17
                                            of 64
                       (v)     any borrowing pursuant to Section 4.5;

                     (vi)   whether any principal payments on the GUC NoteLoan, in an
 aggregate amount not to exceed $3 million, may be used as a Liquidating Trust Expense
 Advance;

                        (vii) whether to make any distribution to Beneficiaries of Other Trust
 Distributable Assets or retain such Other Trust Distributable Assets in the Trust Administration
 Reserve;

                       (viii) whether to sell, transfer or assign the GUC NoteLoan;

                      (ix)     whether to accept prepayment of the GUC NoteLoan for a
 discounted amount; and

                   (x)     entry into an amendment, supplement or modification of the
 GUC NoteLoan or the Effective Date Intercreditor Agreement, other than any amendment,
 supplement or modification that cures any ambiguity, omission, mistake, defect or
 inconsistency.

               (llqq) “Other Distributable Trust Assets” means Distributable Trust Assets
 other than (i) GUC NoteLoan Distributable Trust Assets and (ii) InitialGUC Accounts
 Receivable Proceeds Distributable Trust Assets.

                (mmrr) “Permissible Investments” has the meaning assigned in Section 5.5.

                (nnss) “Plan Documents” means, collectively, the Plan, the Confirmation Order,
 and those material documents executed or to be executed in order to consummate the
 transactions under the Plan, including this Agreement and the other documents listed in the
 Plan Supplement.

                (oott) “Privileges” has the meaning assigned in Section 2.5(d).

                (uu) “Reorganized Debtors” means, at the discretion of the Plan Co-
 Proponents, either (i) Wave, as reorganized pursuant to and under the Plan, or (ii) a newly-
 created holding company, which shall own each of the other Reorganized Debtors.

                (ppvv) “Tax Authority” means a federal, state, local, or foreign government, or
 agency, instrumentality, or employee thereof, court or other body (if any) charged with the
 administration of any law relating to Taxes.

                (qqww)         “Tax Code” has the meaning assigned in the Recitals.

                (rrxx) “Tax Return” means a return, declaration, form, election, letter, report,
 statement, estimate, information return, or other information filed or required to be filed with


                                                8



Case: 20-50682      Doc# 1068      Filed: 01/16/21    Entered: 01/16/21 14:27:57       Page 18
                                             of 64
 respect to any Taxes, including any schedule or attachment thereto or amendment thereof,
 including with respect to any claim for a Tax refund.

                 (ssyy) “Taxes” means all (i) federal, state, local, or foreign taxes, including,
 without limitation, all net income, alternative minimum, net worth or gross receipts, capital,
 value added, franchise, profits, estimated, property, transfer and sales or use taxes, and (ii)
 interest, penalties, fines, additions to tax or additional amounts imposed by any Tax Authority
 or paid in connection with any item described in clause (i) hereof.

                 (ttzz) “Transferred Causes of Action” means each Cause of Action (other than
 the right to object to or otherwise contest Claims or Interests, including those that shall vest in
 the Reorganized Debtors pursuant to the Plan) of the Debtors and the Estates and Avoidance
 Actions that are not released or waived pursuant to the Plan.

                  (iaaa) “Trust Act” means, the Delaware Statutory Trust Act, 12 Del. C. § 3801
 et seq., as the same may from time to time be amended, or any successor statute.

                   (uubbb)      “Trust Administration Reserve” has the meaning assigned in
 Section 7.2(b).

                (vvccc)“Trust Distribution Date” means any date, as determined by the Trust
 Manager, on which the Wave Computing Liquidating Trust makes a distribution of
 Distributable Trust Assets to Beneficiaries.

               (wwddd)         “Trust Manager” means Robert Kors, as the trustee of the Wave
 Computing Liquidating Trust having primary responsibility for the Wave Computing
 Liquidating Trust, as provided in Article V, or any successor appointed in accordance with this
 Agreement.

                   (xxeee)      “Trustees” means the Trust Manager and the Delaware Trustee.

                   (yyfff) “Wave Computing Liquidating Trust” has the meaning assigned in the
 Recitals.

         1.3     Meanings of Other Terms. Except where the context otherwise requires, words
 importing the masculine gender include the feminine and the neutral, if appropriate; words
 importing the singular number shall include the plural number and vice versa; and words
 importing persons shall include firms, associations, corporations and other entities. All
 references herein to Articles, Sections and other subdivisions, unless referring specifically to
 the Plan or provisions of the Bankruptcy Code; the Bankruptcy Rules; the Tax Code; or other
 law, statute or regulation, refer to the corresponding Articles, Sections and other subdivisions
 of this Agreement, and the word “herein,” “hereof,” “hereunder” and words of similar import
 refer to this Agreement as a whole and not to any particular Article, Section or subdivision of
 this Agreement. The term “include” and “including,” and variations thereof, shall mean
 “including, without limitation.”


                                                  9



Case: 20-50682        Doc# 1068     Filed: 01/16/21     Entered: 01/16/21 14:27:57        Page 19
                                              of 64
                                ARTICLE II
              CREATION OF WAVE COMPUTING LIQUIDATING TRUST

        2.1     Creation of Trust.

                 (a)    The Wave Computing Liquidating Trust shall be deemed to have been
 created effective as of the occurrence of both (i) the filing of the Certificate of Trust with the
 Secretary of State of the State of Delaware (the “Delaware Secretary of State”) and (ii) the
 Effective Date.

                (b)     The Wave Computing Liquidating Trust shall bear the name “Wave
 Computing Liquidating Trust” and the Trust Manager may, in connection with the exercise of
 its powers and duties hereunder, either use this name or such variation thereof as he or she may
 deem appropriate.

                (c)     The Trustees of the Trust shall be the Delaware Trustee and the Trust
 Manager.

        2.2     Purpose of Wave Computing Liquidating Trust.

                (a)      The Wave Computing Liquidating Trust is established for the purpose of
 liquidating and distributing the Liquidating Trust Assets in accordance with Treas. Reg. §
 301.7701-4(d) and Revenue Procedure 94-45, 199402 C.B. 684, with no objective to continue
 or engage in the conduct of a trade or business, except to the extent reasonably necessary to,
 and consistent with, its liquidating purpose hereunder.

                 (b)     This Agreement is intended to create a trust and a trust relationship and
 to be governed and construed in all respects as a trust. The Wave Computing Liquidating Trust
 is not intended to be, and shall not be deemed to be or treated as, a general partnership, limited
 partnership, joint venture, corporation, joint stock company or association, nor shall any of the
 Trustees or the Beneficiaries, for any purpose be, or be deemed to be or be treated in any way
 whatsoever to be, liable or responsible hereunder as partners or joint venturers. The relationship
 of the Beneficiaries to the Trustees shall be solely that of beneficiaries of a trust and shall not
 be deemed a principal or agency relationship, and their rights shall be limited to those conferred
 upon them by this Agreement.

        2.3     Status of Wave Computing Liquidating Trust.

                 (a)     The Wave Computing Liquidating Trust shall be the successor-in-
 interest to the Debtors (and, if the Committee has obtained standing to pursue any such Cause
 of Action or Avoidance Action, to the Committee) with respect to any Transferred Causes of
 Action that were or could have been commenced or asserted by, or on behalf of, any of the
 Debtors or their estates prior to the Effective Date, shall be deemed substituted for each such
 Debtor or, if applicable, the Committee as the party in any such litigation and shall have the
 right to proceed in the name, right and stead of the Debtors with respect to all such Transferred
 Causes of Action. The Wave Computing Liquidating Trust shall have rights to any proceeds of
                                                 10



Case: 20-50682        Doc# 1068      Filed: 01/16/21    Entered: 01/16/21 14:27:57        Page 20
                                               of 64
 the D&O Liability Insurance Policies as the result of a settlement or judgment with respect to
 any D&O Claims in accordance with the D&O Liability Insurance Policies. The primary right
 to object to or otherwise contest Claims or Interests shall be retained by the Reorganized
 Debtors, except as otherwise agreed to in writing between the Reorganized Debtors and the
 Trust Manager. If the Reorganized Debtors do not object to or otherwise contest a Claim, the
 Wave Computing Liquidating Trust and the Trust Manager shall have standing and the right to
 object to or otherwise contest such Claim, and, in all circumstances, the Wave Computing
 Liquidating Trust and the Trust Manager shall have the right to join in any objection to a Claim
 filed by or pursued by the Reorganized Debtors. Not less than thirty (30) days prior to the
 Claims Objection Deadline, the Reorganized Debtors shall provide the Trust Manager with a
 list of all General Unsecured Claims that specifies, for each such Claim, whether the
 Reorganized Debtors have objected to or otherwise contested such Claim. If the Trust Manager
 objects to or otherwise contests a General Unsecured Claim that the Reorganized Debtors have
 not objected to or otherwise contested, the Reorganized Debtors shall promptly provide to the
 Trust Manager access to such books, records and personnel as the Trust Manager deems
 necessary or desirable to object to or otherwise contest such General Unsecured Claim.

                 (b)    From and after the Effective Date, the Wave Computing Liquidating
 Trust, acting through the Trust Manager in consultation with the Liquidating Trust Advisory
 Board, will be the representative of the Estates with respect to the Liquidating Trust Assets, as
 the term “Estates” is used in section 1123(b)(3)(B) of the Bankruptcy Code, and shall have the
 rights and powers provided in the Bankruptcy Code in addition to any rights and powers
 granted in the Plan Documents, in each case for purposes of carrying out the purposes and
 intents of this Agreement.

                 (c)    All Liquidating Trust Assets held by the Debtors, their Estates, and
 creditors, are preserved and retained and may be enforced by the Wave Computing Liquidating
 Trust pursuant to section 1123(b)(3)(B) of the Bankruptcy Code.

                 (d)     No Person or Entity may rely on the absence of a specific reference in
 this Plan, the Plan Supplement, or the Disclosure Statement to any Cause of Action against it as
 any indication that the Liquidating Trust or Trust Manager will not pursue any and all available
 Causes of Action of the Debtors against it. The Liquidating Trust and Trust Manager expressly
 reserve all rights to prosecute any and all Causes of Action against any Person or Entity, except
 as otherwise expressly provided in the Plan or a Confirmation Order. Unless any Causes of
 Action of the Debtors against a Person or Entity are expressly waived, relinquished, exculpated,
 released, compromised, or settled in the Plan, the Confirmation Order or a Final Order, the
 Liquidating Trust and the Trust Manager expressly reserve all Causes of Action, for later
 adjudication, and, therefore, no preclusion doctrine, including the doctrines of res judicata,
 collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or
 otherwise), or laches, shall apply to such Causes of Action upon, after, or as a consequence of
 Confirmation.

        2.4     Retention of Professionals.


                                                11



Case: 20-50682      Doc# 1068      Filed: 01/16/21     Entered: 01/16/21 14:27:57       Page 21
                                             of 64
                (a)     The Trust Manager and the Wave Computing Liquidating Trust shall
 have the right to retain such experts, professionals and other Liquidating Trust Agents as are
 necessary and proper to discharge its functions, in the ordinary course of business and without
 any further notice to or action, order, or approval of the Bankruptcy Court.

                 (b)     The Trust Manager shall implement reasonable policies regarding the
 billing practices, hourly rates, discounts and required budget practices of professionals retained
 to provide services to the Wave Computing Liquidating Trust to ensure the Wave Computing
 Liquidating Trust receives cost-effective, efficient representation in the best interest of the
 Beneficiaries.

        2.5    Transfer of Liquidating Trust Assets and Rights to the Wave Computing
 Liquidating Trust.

                 (a)     As of the Effective Date, the Debtors, the Reorganized Debtors and the
 creditors of the Debtors, as the case may be, hereby irrevocably transfer, assign, and deliver to
 the Wave Computing Liquidating Trust all assets constituting the Liquidating Trust Assets in
 the form existing on the Effective Date, free and clear of any and all Liens, Claims and Interests
 (legal, beneficial or otherwise) of all other Persons and Entities to the maximum extent
 contemplated by and permissible under section 1141 of the Bankruptcy Code. The Wave
 Computing Liquidating Trust shall have such incidents of ownership in the Liquidating Trust
 Assets as are necessary or desirable to undertake the actions and transactions authorized in the
 Plan Documents. The transfer of the Liquidating Trust Assets shall be exempt from any stamp,
 real estate transfer, mortgage recording, sales, use or other similar Tax pursuant to section 1146
 of the Bankruptcy Code.

                (b)    Notwithstanding the foregoing, if on the Effective Date, the Trust
 Manager determines that any of the Liquidating Trust Assets cannot be transferred to the Wave
 Computing Liquidating Trust or deems it impractical to do so, for any reason, for example,
 because the Wave Computing Liquidating Trust has not yet established accounts for the
 purpose of holding Cash or because of a restriction on transferability under applicable non-
 bankruptcy law that is not superseded by section 1123 of the Bankruptcy Code or any other
 provision of the Bankruptcy Code:

                        (i)     Subject to clause (ii) of this Section 2.5(b), the Reorganized
 Debtors (each a “Liquidating Trust Bailee”) shall continue to hold such Liquidating Trust
 Assets, as bailee for the account of the Wave Computing Liquidating Trust, and the Trust
 Manager shall be deemed to have been designated as a representative of the Debtors pursuant
 to section 1123(b)(3)(B) of the Bankruptcy Code to enforce and pursue such Liquidating Trust
 Assets on behalf of the Debtors until such time as the Wave Computing Liquidating Trust
 informs the Liquidating Trust Bailee that the Wave Computing Liquidating Trust may receive
 such Liquidating Trust Assets, whereupon such Liquidating Trust Assets shall be promptly
 transferred to the Wave Computing Liquidating Trust; provided that the proceeds of the sale or
 other disposition of any such assets retained by a Liquidating Trust Bailee shall nevertheless be
 deemed to constitute Liquidating Trust Assets, and to likewise be held by Liquidating Trust
 Bailee, and be turned over as soon as practicable to the Wave Computing Liquidating Trust
                                                 12



Case: 20-50682      Doc# 1068       Filed: 01/16/21    Entered: 01/16/21 14:27:57        Page 22
                                              of 64
 pursuant to this Agreement as if such transfer had not been restricted under applicable non-
 bankruptcy law; and

                    (ii)    the Trust Manager shall use commercially reasonable efforts to
 promptly cause the transfer of such Liquidating Trust Assets to the Wave Computing
 Liquidating Trust.

                (c)    The Wave Computing Liquidating Trust may commence an action in the
 Bankruptcy Court to resolve any dispute regarding the allocation of the proceeds of any
 Liquidating Trust Assets retained by a Liquidating Trust Bailee (or any successors thereto)
 pursuant to the Plan Documents.

                 (d)     On the Effective Date, the Debtors shall be deemed to have transferred
 and assigned to the Wave Computing Liquidating Trust all of their respective rights, titles, and
 interests in any privilege or immunity of the Debtors’ Estates with respect to the Transferred
 Causes of Action, including the attorney-client privilege and the work product privilege
 (collectively, the “Privileges”), which Privileges shall automatically vest in the Wave
 Computing Liquidating Trust. The Trust Manager shall be vested with the sole power and
 authority to waive or assert such Privileges for the sole benefit of the Liquidating Trust. In
 addition, on the Effective Date, the Debtors or Reorganized Debtors, as applicable, shall
 provide the Wave Computing Liquidating Trust with reasonable access to the books and
 records, documents, and files of the Debtors or Reorganized Debtors concerning the
 Transferred Causes of Action. The Reorganized Debtors shall also provide reasonable access to
 the Debtors’ and Reorganized Debtors’ financial information, data, systems and employees as
 the Trust Manager deems necessary or desirable to accomplish the activities of the Wave
 Computing Liquidating Trust. The Released Parties shall use commercially reasonable efforts
 to cooperate with the Trust Manager with respect to any litigation brought by or against the
 Wave Computing Liquidating Trust; provided that the Wave Computing Liquidating Trust will
 reimburse the Released Parties for reasonable and documented out-of-pocket expenses (which
 shall not include fees or expenses of counsel) incurred in connection with such cooperation.
 Without limitation, the Debtors’ Professionals shall deliver any books and records of the
 Debtors or other materials (including any documents or materials of the Debtors that may be
 subject to any Privileges, including files of the Debtors’ Professionals, including work product,
 analysis and discovery) that may be relevant to the Transferred Causes of Action and that are in
 the respective possession, custody or control of any such Debtors’ Professionals. If the
 Reorganized Debtors do not comply with this Section 2.5(d) or Section 2.3(a), the Wave
 Computing Liquidating Trust and/or the Trust Manager shall be entitled to its reasonable costs
 and expenses (including reasonable attorney’s fees) of compelling such compliance.

                (e)     As promptly as practicable after the Effective Date, the Reorganized
 Debtors agree (i) to take, or cause to be taken, all such further actions, including executing
 and/or delivering instruments, documents, and books and records (including those maintained
 in electronic format and original documents as may be needed), as the Trust Manager may
 reasonably request in order to evidence or effectuate the transfer of the Liquidating Trust
 Assets to the Trust Manager and the Wave Computing Liquidating Trust, the consummation of
 the transactions contemplated hereby and by the Plan and to otherwise carry out the intent of
                                               13



Case: 20-50682      Doc# 1068      Filed: 01/16/21     Entered: 01/16/21 14:27:57       Page 23
                                             of 64
 the parties hereunder and under the Plan and (ii) to cooperate with the Trust Manager in the
 prosecution of the Transferred Causes of Action . Notwithstanding anything contained herein,
 without the express written consent of the Trust Manager, no Person or creditor of the Debtors
 or the Reorganized Debtors (other than the Wave Computing Liquidating Trust) shall be
 permitted to assert, bring, institute, or commence any Claim or Cause of Action that is
 transferred to the Wave Computing Liquidating Trust pursuant to this Agreement or the Plan.

                (f)    The Committee and its members and Professionals shall be permitted to
 share any work product, analysis, discovery obtained, or documents received through voluntary
 productions, including documents obtained pursuant to the common interest privilege, relating
 to the Liquidating Trust Assets with the Wave Computing Liquidating Trust, the Trust Manager
 and the Liquidating Trust Advisory Board, and its and their respective advisors, without waiver
 of any privileges.

                 (g)    From time to time at the request of the Trust Manager, and upon the date
 when all Disputed General Unsecured Claims against the Debtors have been Allowed or
 otherwise reconciled by the Debtors or Reorganized Debtors, within two (2) weeks of such
 reconciliation, the Debtors or the Reorganized Debtors shall deliver, or cause to be delivered, to
 the Wave Computing Liquidating Trust a complete list setting forth the name and address, and
 tax information number, if known, of the Holders of all Allowed General Unsecured Claims
 and the Allowed amount of each such Allowed General Unsecured Claim and (ii) any
 distributions that have been made on account of such Allowed General Unsecured Claims. The
 Wave Computing Liquidating Trust shall have no duty or obligation to update or otherwise
 reconcile the records received from the Debtors or Reorganized Debtors.

                 (h)    The Wave Computing Liquidating Trust, as successor in interest to the
 Estates and to the creditors to the extent provided for in the Plan Documents, may (i) execute
 and deliver any instruments, documents, books, and records (including those maintained in
 electronic format and original documents as may be needed), and (ii) take, or cause to be taken,
 all such further action in order to evidence, vest, perfect or effectuate the transfer of all of the
 Liquidating Trust Assets to the Wave Computing Liquidating Trust and consummate
 transactions contemplated by and to otherwise carry out the intent of the Plan Documents.

         2.6     Title to Liquidating Trust Assets. Subject to Sections 2.5(a) and 2.5(b), on the a
 Effective Date the Wave Computing Liquidating Trust shall succeed to all of the right, title and
 interest in the Liquidating Trust Assets, and no other Person or Entity, including the Debtors or
 Reorganized Debtors or their respective creditors, will have any further rights or interest in or
 with respect to the Liquidating Trust Assets or the Wave Computing Liquidating Trust.

         2.7    Valuation. As soon as reasonably practicable after the Effective Date, but in no
 event later than one hundred and eighty (180) days thereafter, the Trust Manager shall make a
 good faith determination of the value of the assets transferred to the Wave Computing
 Liquidating Trust. Such aggregate valuation shall be delivered to the Beneficiaries in
 accordance with Section 12.4 (which may be done by posting to any website maintained by the
 Wave Computing Liquidating Trust) and shall be in such detail and including such supporting
 information as determined by the Trust Manager, in reliance on its professionals, to be
                                               14



Case: 20-50682       Doc# 1068      Filed: 01/16/21     Entered: 01/16/21 14:27:57         Page 24
                                              of 64
 reasonably necessary or appropriate for the use and understanding thereof, and shall be used
 consistently by all parties (including, without limitation, the Debtors, the Reorganized Debtors,
 the Wave Computing Liquidating Trust and the Beneficiaries) for all United States federal
 income tax purposes.

        2.8     No Reversion to Debtors; Distribution of Remaining Assets.

                 (a)     In no event shall any part of the Liquidating Trust Assets revert to or be
 distributed to or for the benefit of any Debtor or the Reorganized Debtors.

                (b)      If after satisfaction in full of all of the costs and expenses of the
 administration of the Wave Computing Liquidating Trust, after satisfaction of all other
 obligations or liabilities of the Wave Computing Liquidating Trust incurred or assumed in
 accordance with the Plan Documents, after the Wave Computing Liquidating Trust has made
 the maximum distribution of Distributable Trust Assets to the Beneficiaries to the extent
 reasonably practicable, and after the affairs of the Wave Computing Liquidating Trust have
 been finally wound up and concluded in accordance with the provisions of Section 11.1 hereof
 and section 3808 of the Trust Act, there shall remain any Liquidating Trust Assets, the Wave
 Computing Liquidating Trust shall distribute such remaining Liquidating Trust Assets to one or
 more organizations, selected by the Trust Manager after consultation with the Liquidating Trust
 Advisory Board, described in section 501(c)(3) of the Tax Code and exempt from U.S. federal
 income tax under section 501(a) of the Tax Code.

         2.9     Fiscal Year. Except for the first and last years of the Wave Computing
 Liquidating Trust, the Fiscal Year of the Wave Computing Liquidating Trust shall be the
 calendar year. For the first year of the Wave Computing Liquidating Trust, the Fiscal Year of
 the Wave Computing Liquidating Trust shall be from on or after the Effective Date through
 December 31 of the same calendar year. For the last year of the Wave Computing Liquidating
 Trust, the Fiscal Year of the Wave Computing Liquidating Trust shall be such portion of the
 calendar year that the Wave Computing Liquidating Trust is in existence, subject to adjustment
 as desirable to facilitate timing of final tax returns. The term fiscal quarter, or similar
 references, as used in this Agreement, shall have a correlative meaning.

         2.10 Insurance. The Wave Computing Liquidating Trust shall, to the extent
 reasonably available, purchase or create and maintain customary insurance coverage, including
 any appropriate tail coverage, and pay all insurance premiums and costs, for the protection, and
 to insure the acts and omissions, of the Delaware Trustee (including in its individual capacity),
 the Liquidating Trust Advisory Board Members and the Trust Manager (which coverage shall
 be primary to any other coverage potentially available to such persons) and may procure
 insurance coverage for such employees as the Trust Manager may determine in its discretion
 after consultation with the Liquidating Trust Advisory Board.

        2.11    Wave Computing Liquidating Trust Books and Records.

                (a)    The Trust Manager shall cause to be stored and maintained books and
 records for the period commencing on the date hereof through the termination of the Wave
                                                 15



Case: 20-50682      Doc# 1068       Filed: 01/16/21    Entered: 01/16/21 14:27:57        Page 25
                                              of 64
 Computing Liquidating Trust, containing such information concerning the Liquidating Trust
 Assets, the conduct of the affairs of the Wave Computing Liquidating Trust and rights and
 treatment of the Beneficiaries, in such detail and for such periods of time as may be necessary
 to enable the Wave Computing Liquidating Trust to make full and proper accounting in respect
 thereof and to comply with applicable provisions of law. Such books and records shall be
 maintained on a modified cash or other comprehensive basis of accounting necessary to
 facilitate compliance with the tax reporting requirements of the Wave Computing Liquidating
 Trust.

                (b)       The Wave Computing Liquidating Trust shall be authorized without
 further application to the Bankruptcy Court or notice to any party, to abandon or otherwise
 destroy books and records (whether in electronic or paper format) in accordance with and
 subject to Section 11.3; provided that the Trust Manager, after consultation with the
 Liquidating Trust Advisory Board, may at any time petition the Bankruptcy Court for
 permission to destroy such books and records as the Trust Manager determines are not
 necessary or useful for the conduct of the affairs of the Wave Computing Liquidating Trust or
 the protection of its interests of the interests of the Beneficiaries.

                (c)     Anything in the Trust Act to the contrary notwithstanding, and without
 limiting the provisions of Section 7.3(c), no Beneficiary shall have the right to obtain from the
 Wave Computing Liquidating Trust or review any of its books or records except as expressly
 provided in this Agreement or by order of the Bankruptcy Court, or as may otherwise be
 expressly permitted by the Trust Manager.

         2.12   No Interest or Accruals.

                (a)     Except as otherwise may be expressly provided in the Plan Documents
 and in Sections 2.12(b) and 2.12(c), Beneficiaries shall not be entitled to interest on their
 respective Allowed Claims or distributions provided for in this Agreement, regardless of
 whether distributions are made on or at any specified time after the Effective Date.

                (b)     The GUC NoteLoan shall bear interest at the GUC NoteLoan Interest
 Rate.

                (c)   The Excess General Unsecured Claim Amount shall accrue interest at
 the Federal Judgment Rate.

                                       ARTICLE III
                                  INTERESTS IN THE TRUST

        3.1    Interests.Each holder of an Allowed General Unsecured Claim and an Allowed
 Tallwood Claim shall be deemed the holder of an interest or interests in the Wave Computing
 Liquidating Trust (each an “Interest”) as shall be necessary, in accordance and consistent with
 the Plan Documents.



                                                16



Case: 20-50682        Doc# 1068    Filed: 01/16/21     Entered: 01/16/21 14:27:57       Page 26
                                             of 64
                 (b)     Each holder of an Allowed General Unsecured Claim against any of the
 Debtors shall be deemed the holder or beneficiary of a Class A Interest equal to such holder’s
 Class A Percentage Interest as of such date, and each holder of an Allowed Tallwood Claim as
 of any applicable date of measurement shall be deemed the holder or beneficiary of a Class B
 Interest equal to such holder’s Class B Percentage Interest as of such date. In addition, as of any
 applicable date of measurement, the Disputed General Unsecured Claims Reserve shall be
 deemed the holder of Class A Interests in respect of Disputed General Unsecured Claims
 pending the resolution of such claims, in an amount calculated based on the Debtors’ reserve
 for Disputed General Unsecured Claims.

               (c)     In no event shall any holder of a Class B Interest have any right to
 receive any distributions of GUC NoteLoan Distributable Trust Assets or ‘GUC Accounts
 Receivable Proceeds Distributable Trust Assets, which shall be held by the Wave Computing
 Liquidating Trust solely for the benefit of holders of Class A Interests.

                 (d)     No holder of an Interest may sell, transfer, encumber, pledge or assign all
 or any part of its Interest except (i) to the spouse of such holder, (ii) by devise or bequest, or
 (iii) by operation of law. Any purported sale, transfer, encumbrance, pledge or assignment by a
 Holder of all or any part of its Interest in violation of this Section 3.1(d) shall be null and void.
 Notwithstanding the foregoing, the right to receive payment on account of any Interest may be
 sold, transferred, encumbered, pledged, or assigned to Tallwood, the Reorganized Debtors or
 any of their respective Affiliates.

         3.2     Interests in Satisfaction of Claims. The Interests deemed to be held by each
 Beneficiary shall be in full and final satisfaction from the Wave Computing Liquidating Trust
 of such Beneficiary’s Allowed Claims (other than for income tax purposes to the extent set
 forth in Treas. Reg. § 1.468B-9), or Disputed General Unsecured Claims in the Disputed
 General Unsecured Claims Reserve, as applicable.Evidence of Interests. (a)          As of (i) any
 GUC NoteLoan Distribution Record Date or (ii) any Distribution Record Date on which the
 Wave Computing Liquidating Trust intends to distribute Distributable Trust Assets to certain
 Classes of Interests, the Wave Computing Liquidating Trust shall obtain from the applicable
 Debtors or Reorganized Debtors, as applicable, a then-current register of (x) all Allowed
 General Unsecured Claims, in each case together with the amount of the applicable Allowed
 General Unsecured Claims, (y) all Allowed Tallwood Claims, and (z) Disputed General
 Unsecured Claims subject to the Disputed General Unsecured Claims Reserve, in each case
 together with any information requested by the Wave Computing Liquidating Trust to make
 any distribution of the Distributable Trust Assets. Such holders of Allowed General Unsecured
 Claims and Allowed Tallwood Claims shall be deemed the holders of the applicable Class of
 Interests as of any such date and shall be treated as the holders of the applicable Interests and
 Percentage Interests for all purposes hereunder as of such date. The Wave Computing
 Liquidating Trust may rely without inquiry on the information and records received from the
 Debtors or Reorganized Debtors to make distributions and send communications to the holders
 (and deemed holders) of Interests and, in so doing, any persons participating in the
 management of the Wave Computing Liquidating Trust, including the Trust Manager and the


                                                  17



Case: 20-50682       Doc# 1068      Filed: 01/16/21      Entered: 01/16/21 14:27:57         Page 27
                                              of 64
 Liquidating Trust Advisory Board, shall be fully protected and incur no liability to any holder
 (or deemed holder) of Interests or any other person or entity.

                (b)    Following the reconciliation of all General Unsecured Claims, the
 Debtors or Reorganized Debtors shall provide a final then-current register of all Allowed
 General Unsecured Claims together with all information necessary for distributions, and the
 Wave Computing Liquidating Trust shall establish or cause to be established customary
 procedures for evidencing and recording Interests.

         3.4     Rights of Beneficiaries. Each Beneficiary shall be entitled to participate in the
 rights and benefits due to it hereunder on account of its Allowed Claim or Interest. Each
 Beneficiary shall take and hold the same, subject to all the terms and conditions of the Plan
 Documents. The interest of a Beneficiary is hereby declared and shall be, in all respects,
 personal property. The Parties hereto intend that the rights of the Beneficiaries arising under
 this Agreement shall not be “securities” under applicable laws. If such rights are deemed to
 constitute securities, the issuance thereof to the Beneficiaries shall be exempt from registration
 under the Securities Act, as amended, as provided by section 1145 of the Bankruptcy Code and
 under applicable securities laws requiring registration. If the Trust Manager determines, with
 the advice of counsel, that the Wave Computing Liquidating Trust is required to comply with
 registration and reporting requirements of the Securities Act or the Investment Company Act of
 1940, then the Trust Manager shall at the Wave Computing Liquidating Trust’s expense take
 any and all actions to comply with such registration and reporting requirements, if any, and file
 periodic reports with the Securities and Exchange Commission. Notwithstanding the foregoing
 procedure, nothing herein shall be deemed to preclude the Trust Manager from amending this
 Agreement to make such changes as are deemed necessary or appropriate by the Trust
 Manager, with the advice of counsel and in consultation with the Liquidating Trust Advisory
 Board, to ensure that the Wave Computing Liquidating Trust is not subject to registration or
 reporting requirements of the Securities Act, or the Investment Company Act.

         3.5     Interest Beneficial Only. Except as expressly provided hereunder, a Beneficiary
 shall have no title to, right to, possession of, management of or control of the Wave Computing
 Liquidating Trust or the Liquidating Trust Assets. The ownership of Claims or Interests shall
 not entitle any Beneficiary to any title in or to the Liquidating Trust Assets or to any right to
 call for a partition or division of such assets or to require an accounting, except as may be
 specifically provided herein.

         3.6      Conflicting Claims. If any conflicting claims or demands are made or asserted
 with respect to one or more Claims or Interests, or a beneficial interest therein, the Wave
 Computing Liquidating Trust (as determined by the Trust Manager) shall be entitled to refuse
 to comply with any such conflicting claims or demands. In so refusing, the Wave Computing
 Liquidating Trust may elect to make partial or no payments or distributions with respect to the
 Interests at issue pending the resolution of such conflict, and the Wave Computing Liquidating
 Trust shall be entitled to refer such conflicting claims or demands to the Bankruptcy Court,
 which shall have exclusive and continuing jurisdiction over resolution of such conflicting
 claims or demands. Neither the Wave Computing Liquidating Trust, the Liquidating Trust
 Advisory Board, the Trust Manager nor the Liquidating Trust Agents shall be or become liable
                                                 18



Case: 20-50682      Doc# 1068      Filed: 01/16/21     Entered: 01/16/21 14:27:57        Page 28
                                             of 64
 to any party for either (i) a determination to continue making distributions pursuant to its books
 and records or the books and records of the applicable Debtors, without regard to the
 conflicting claims or demands; or (ii) a determination to partially or completely cease payments
 or distributions with respect to the subject Interest or Interests. In the event that the Wave
 Computing Liquidating Trust determines to cease payments, it shall be entitled to refuse to act
 until either (x) the rights of the adverse claimants have been adjudicated by a Final Order of the
 Bankruptcy Court (or such other court of proper jurisdiction) or (y) all differences have been
 resolved by a written agreement among all of such parties and the Wave Computing
 Liquidating Trust, which agreement shall include a complete release of the Wave Computing
 Liquidating Trust, the Liquidating Trust Advisory Board, the Trust Manager and the
 Liquidating Trust Agents from liability resulting from any actions taken or not taken, which
 release shall be in form and substance reasonably satisfactory to the Trust Manager.

          3.7    Beneficiary Liability to Third Persons. No Beneficiary shall be subject to any
 personal liability whatsoever, in tort, contract or otherwise, to any person in connection with
 the Liquidating Trust Assets or the affairs of the Wave Computing Liquidating Trust, to the
 fullest extent provided by Section 3803(a) of the Trust Act.

         3.8     Actions in the Right of the Wave Computing Liquidating Trust. To the
 maximum extent permitted by law, no Beneficiary or Beneficiaries shall have the right to bring
 an action in the right of the Wave Computing Liquidating Trust to recover a judgment pursuant
 to section 3816 of the Trust Act.

                                     ARTICLE IV
                           DISTRIBUTIONS TO BENEFICIARIES

        4.1     Distributions.

                 (a)     General. The holders of Allowed Claims shall be entitled to receive
 distributions of the Distributable Trust Assets by the Wave Computing Liquidating Trust, when
 and as such distributions are made in the Trust Manager’s discretion (except with respect to
 Distributions of GUC NoteLoan Distributable Trust Assets, which shall be governed by Section
 4.1(b)) pursuant to this Agreement in accordance with this Section 4.1.

                (b)    Distributions of GUC NoteLoan Distributable Trust Assets. Within thirty
 (30) days following each GUC NoteLoan Distribution Record Date, the Trust Manager shall
 distribute an amount in Cash equal to the amount of GUC NoteLoan Distributable Trust Assets
 (if any) held by the Wave Computing Liquidating Trust to each holder of a Class A Interest
 (including Class A Interests deemed to be held by the Disputed General Unsecured Claims
 Reserve) in accordance with its Class A Percentage Interest.

                 (c)    Distribution of ‘GUC Accounts Receivable Proceeds Distributable Trust
 Assets. If ‘GUC Accounts Receivable Proceeds Distributable Trust Assets become available
 for distribution to Class A Interests, the Trust Manager may distribute all or a portion of such
 assets in his (or her) discretion to each holder of a Class A Interest (and a corresponding
 distribution to any Disputed General Unsecured Claims Reserve established by the Wave
                                                 19



Case: 20-50682      Doc# 1068      Filed: 01/16/21     Entered: 01/16/21 14:27:57        Page 29
                                             of 64
 Computing Liquidating Trust) as of the Distribution Record Date on the Trust Distribution
 Date. Any such distribution shall be paid to each holder of a Class A Interest (including Class
 A Interests deemed to be held by the Disputed General Unsecured Claims Reserve) in
 accordance with its Class A Percentage Interest.. Each distribution made pursuant to this
 Section 4.1(c) shall be deemed to have been received (i) first, in dollar-for-dollar satisfaction of
 the Excess General Unsecured Claim Amount until the Excess General Unsecured Claim
 Amount has been repaid in full and (ii) second, after the Excess General Unsecured Claim
 Amount has been repaid in full, in dollar-for-dollar satisfaction of obligations due under the
 GUC NoteLoan.

                 (d)     Distributions of Other Distributable Trust Assets to Class A Interests and
 Class B Interests. If Other Distributable Trust Assets become available for distribution to Class
 A Interests and Class B Interests, the Trust Manager may distribute all or a portion of such
 assets in his (or her) discretion to such Beneficiaries (and a corresponding distribution to any
 Disputed General Unsecured Claims Reserve established by the Wave Computing Liquidating
 Trust) as of the Distribution Record Date on the Trust Distribution Date, in the following order:

                        (i)     first, until the Liquidating Trust Expense Advance has been
 repaid in full, to each holder of a Class A Interest (including Class A Interests deemed to be
 held by the Disputed General Unsecured Claims Reserve), in Cash, such holder’s pro rata share
 of the Cash to be distributed on account of such Liquidating Trust Expense Advance
 (calculated in accordance with such holder’s Class A Percentage Interest);

                         (ii)    second, until all Allowed General Unsecured Claims have been
 paid in full in Cash, to each holder of a Class A Interest (including Class A Interests deemed to
 be held by the Disputed General Unsecured Claims Reserve), such holder’s pro rata share of
 the Cash to be distributed (calculated in accordance with such holder’s Class A Percentage
 Interest). Each distribution made pursuant to this sub-clause 4.1(d)(ii) shall be deemed (x) fifty
 percent (50%) to have been received in dollar-for-dollar satisfaction of the Excess General
 Unsecured Claim Amount and (y) fifty percent (50%) to have been received in dollar-for-dollar
 satisfaction of obligations due under the GUC NoteLoan. If on any Trust Distribution Date the
 Excess General Unsecured Claim amount has been paid in full in Cash, but the GUC NoteLoan
 has not been repaid in full in Cash (or vice versa), one hundred percent (100%) of the
 distribution to each holder of a Class A Interest shall be deemed to have been received in
 dollar-for-dollar satisfaction of the Excess General Unsecured Claim Amount or the obligations
 under GUC NoteLoan, as applicable, until all Allowed General Unsecured Claims have been
 repaid in full in Cash; and

                        (iii) third, after all Allowed General Unsecured Claims have been
 paid in full in Cash, to each holder of a Class B Interest, such holder’s pro rata share of the
 Cash to be distributed.

        4.2     Distribution Record Date; Distributions.



                                                  20



Case: 20-50682       Doc# 1068      Filed: 01/16/21     Entered: 01/16/21 14:27:57         Page 30
                                              of 64
                (a)     The provisions of this Section 4.2 shall apply to all distributions made
 pursuant to Section 4.1 (other than distributions of GUC NoteLoan Distributable Assets made
 pursuant to Section 4.1(b)).

                (b)      The Distribution Record Date for purposes of determining the
 Beneficiaries entitled to receive a distribution of Other Distributable Trust Assets on any Trust
 Distribution Date shall be no less than fifteen (15) and no more than sixty (60) days prior to the
 corresponding Trust Distribution Date.

                (c)    The Trust Manager shall make a determination in his/her discretion of
 the Other Distributable Trust Assets distributable on any Trust Distribution Date, giving due
 regard for the Cash anticipated to be held by the Wave Computing Liquidating Trust as of such
 Trust Distribution Date and the sufficiency of the Cash held in or that may be required to be
 added to the Trust Administration Reserve.

                (d)     Following its determination of the Other Distributable Trust Assets to be
 distributed on any Trust Distribution Date pursuant to Section 4.2(c), but no later than five (5)
 Business Days in advance of the corresponding Distribution Record Date, unless otherwise
 determined by the Trust Manager for good reason, the Wave Computing Liquidating Trust shall
 deliver a notice to each Beneficiary entitled to receive a distribution setting forth the
 Distribution Record Date, the Trust Distribution Date and the Other Distributable Trust Assets
 to be distributed, in the aggregate and on a Class A Percentage Interest and/or Class B
 Percentage Interest, as applicable. Such notice may be given as provided in Section 12.4 or by
 press release of general circulation (including through posting on any website maintained by
 the Wave Computing Liquidating Trust).

               (e)     For purposes of making any distribution of GUC NoteLoan Distributable
 Trust Assets or Other Distributable Trust Assets, the term “of record” or any similar term
 means the Beneficiaries on the applicable date as determined in accordance with Section 3.3.

                 (f)    If any Beneficiary has failed to deposit or cash any check with respect to
 any prior distribution as of any Distribution Record Date, (i) the Wave Computing Liquidating
 Trust shall not make any further distributions to such Beneficiary until such time as the
 outstanding check has been deposited or cashed, and (ii) the Wave Computing Liquidating
 Trust shall mail to such Beneficiary written notice advising that all pending and future
 distributions to such Beneficiary shall be withheld pending the deposit or cashing of the
 outstanding distribution check. If the outstanding check is deposited or cashed within twelve
 (12) months after the date of issuance of such check, the Wave Computing Liquidating Trust
 will provide any withheld distributions to the Beneficiary. If a Beneficiary fails to deposit or
 cash the check with respect to any distribution within twelve (12) months after the date of
 issuance of such check, then (i) any pending or withheld distribution(s) allocated to such
 Beneficiary shall be deemed forfeited, and the unclaimed distribution(s) shall be cancelled by
 stop payment order or otherwise, and (ii) the Beneficiary will forfeit its Interest and rights to
 any future distributions, and such forfeited amounts shall revest in the Wave Computing
 Liquidating Trust. In determining whether any distribution check has been deposited, the Wave
 Computing Liquidating Trust may rely on its own bank records showing whether or not such
                                                 21



Case: 20-50682      Doc# 1068      Filed: 01/16/21     Entered: 01/16/21 14:27:57        Page 31
                                             of 64
 distribution check has cleared the Wave Computing Liquidating Trust’s bank account. The
 Wave Computing Liquidating Trust shall have the right, but not the obligation, to make any
 effort to determine the correct address of any Beneficiary, and all distributions shall be made to
 the Beneficiaries at the addresses provided by the Debtors or the Reorganized Debtors (or, if
 not provided by the Debtors or the Reorganized Debtors, as set forth on the official claims
 register in the Debtors’ bankruptcy cases), or at such updated address as may have been
 properly noticed to the Wave Computing Liquidating Trust pursuant to this Agreement prior to
 any applicable Distribution Record Date.

        4.3     Withholding and Reporting Requirements.

                 (a)    The Wave Computing Liquidating Trust may withhold and pay to the
 appropriate Tax Authority all amounts required to be withheld pursuant to the Tax Code or any
 provision of any foreign, state or local tax law with respect to any payment or distribution to the
 Beneficiaries, provided, however, that the Wave Computing Liquidating Trust shall reasonably
 cooperate with the Beneficiaries to prevent or minimize any withholding. All such amounts
 withheld and paid to the appropriate Tax Authority shall be treated as amounts distributed to
 such holders for all purposes of the Plan and this Agreement. To the extent an amount has been
 placed in escrow pending resolution of the need to withhold, and the Wave Computing
 Liquidating Trust determines that no withholding is required, such amounts shall be distributed
 to the Beneficiaries with respect to whom such amounts were previously withheld. If the Wave
 Computing Liquidating Trust fails to withhold and pay to the appropriate Tax Authority any
 amounts required to be withheld pursuant to the Tax Code or any provision of any foreign, state
 or local tax law and the Wave Computing Liquidating Trust is later held liable for the amount
 of such withholding, the Beneficiary shall promptly reimburse the Wave Computing
 Liquidating Trust for such liability including interest, penalties, fines and other additional
 amounts with respect thereto. Notwithstanding the foregoing, each Beneficiary that receives or
 is deemed to receive a distribution under the Plan shall have the sole and exclusive
 responsibility for the payment of any Taxes imposed by any governmental unit on account of
 such distribution or deemed distribution.

                (b)     The Debtors or Reorganized Debtors, as applicable, shall provide
 available information regarding the Beneficiaries, including mailing address, e-mail address,
 telephone number and tax identification information, to the Wave Computing Liquidating Trust
 to the extent necessary or desirable for the Wave Computing Liquidating Trust to allocate
 income and/or expense and make distributions to such Beneficiaries in accordance with this
 Agreement. If the Debtors or Reorganized Debtors do not provide tax identification and
 mailing address information to the Wave Computing Liquidating Trust within thirty (30) days
 following the Effective Date, the Wave Computing Liquidating Trust shall send each
 Beneficiary a single notice that states that, if tax identification information and mailing address
 information is not provided within twelve (12) months following the Effective Date, the
 Beneficiary shall forfeit its Interest and rights to any distribution and such forfeited amounts
 shall revest in the Wave Computing Liquidating Trust. If a Trust Distribution Date occurs
 within such twelve (12) month period, any Beneficiary for whom the Wave Computing
 Liquidating Trust lacks tax identification and mailing address information shall not be entitled

                                                 22



Case: 20-50682      Doc# 1068       Filed: 01/16/21     Entered: 01/16/21 14:27:57        Page 32
                                              of 64
 to receive a distribution on such Trust Distribution Date; provided, however that, upon the
 delivery of such information by such Beneficiary within such twelve (12) month period, the
 Wave Computing Liquidating Trust shall make such distribution(s) to which the Beneficiary
 would otherwise have been entitled on the prior Trust Distribution Date(s), without interest.

       4.4    Disbursing Agent. The Trust Manager may engage one or more Disbursing
 Agents to make distributions. References in this Agreement to distributions by the Wave
 Computing Liquidating Trust shall include distributions made by a Disbursing Agent.

         4.5     Incurrence of Debt. If the Trust Manager determines that there are, or there are
 likely to be, insufficient funds in the Trust Administration Reserve to satisfy the costs and
 expenses described in Section 7.2(a) and other obligations and liabilities incurred, assumed or
 reasonably anticipated by the Wave Computing Liquidating Trust (or to which the Liquidating
 Trust Assets are otherwise subject), the Wave Computing Liquidating Trust, with Majority
 Consent of the Liquidating Trust Advisory Board, may borrow sufficient funds, on terms
 approved by the Liquidating Trust Advisory Board, to satisfy such cost and expenses or pay
 such costs, fees and expenses, as applicable.

         4.6    Distributions in Respect of Disputed General Unsecured Claims. Distributions
 of any Liquidating Trust Assets will be made by the Disbursing Agent to the Disputed General
 Unsecured Claims Reserve, if any, established by the Wave Computing Liquidating Trust.
 Distributions on account of Disputed General Unsecured Claims that subsequently become
 Allowed, in whole or in part, shall be made by the Disbursing Agent from the Disputed General
 Unsecured Claims Reserve on the next Trust Distribution Date or on another date as may be
 established for such purpose by the Trust Manager. Any distribution on account of a Disputed
 General Unsecured Claim that subsequently becomes Allowed, in whole or in part, shall be
 reduced, dollar-for-dollar, by the amount of any Taxes that the Wave Computing Liquidating
 Trust was required to pay with respect to any distribution made to the Disputed General
 Unsecured Claims Reserve in respect of such Disputed General Unsecured Claim.

                                  ARTICLE V
                   DUTIES AND POWERS OF THE TRUST MANAGER

        5.1     Trust Manager. The initial Trust Manager shall be [●] of [●]. In the event of the
 death, resignation or removal from office for Cause of the initial Trust Manager or any
 successor Trust Manager, a successor shall be appointed by Majority Consent of the
 Liquidating Trust Advisory Board.

         5.2    Powers of Trust Manager. Except as otherwise set forth in this Agreement, the
 Plan or the Confirmation Order, the Trust Manager is hereby authorized to perform those acts
 necessary or desirable to accomplish the purposes of the Wave Computing Liquidating Trust,
 conduct the affairs of the Wave Computing Liquidating Trust, perform the functions and take
 the actions provided for or permitted under this Agreement, the Plan or any agreement executed
 by the Wave Computing Liquidating Trust, and have such other functions, authority and duties
 as customarily appertain to the trustee of a liquidating trust, including but not limited to:

                                                23



Case: 20-50682      Doc# 1068      Filed: 01/16/21    Entered: 01/16/21 14:27:57        Page 33
                                             of 64
              (a)    having general responsibility for the administration of the Wave
 Computing Liquidating Trust;

                (b)      calculating and effecting the distribution of Distributable Trust Assets to
 Beneficiaries consistent with the terms of the Plan and this Agreement and withhold from the
 amounts distributable the maximum amount needed to pay any tax or other charge that the
 Trust Manager has determined, based upon the advice of its agents and/or other professionals,
 may be required to be withheld from such distribution under the Tax Code, other laws of the
 United States, or the laws of any state, local or foreign jurisdiction with taxing authority;

                (c)    hiring, supervising, compensating and terminating employees of the
 Wave Computing Liquidating Trust, and retaining, overseeing, compensating and terminating
 any service professionals and other Liquidating Trust Agents engaged with respect to the
 administration of the Wave Computing Liquidating Trust;

               (d)     carrying out any filings required to be made by the Wave Computing
 Liquidating Trust, and providing the statements to Beneficiaries required to be furnished to
 them in accordance with Section 9.2(a);

               (e)    executing contracts, agreements, leases, undertakings and other
 documents (including the GUC NoteLoan) in the name and on behalf of the Wave Computing
 Liquidating Trust;

              (f)    communicating with Beneficiaries and other interested persons on behalf
 of the Wave Computing Liquidating Trust;

               (g)     protecting and enforcing the rights to the Liquidating Trust Assets vested
 in the Wave Computing Liquidating Trust by this Agreement and the Plan by any method
 deemed appropriate in his/her discretion, including by judicial proceedings or pursuant to any
 applicable bankruptcy, insolvency, moratorium or similar law and general principles of equity;

                 (h)    investing funds (in the manner set forth in this Agreement), making
 distributions and paying any other obligations owed by the Wave Computing Liquidating Trust
 from the Liquidating Trust Assets as provided herein and in the Plan;

                 (i)     subject to Section 5.3 and Section 6.5(a), prosecuting, defending,
 compromising, adjusting, arbitrating, abandoning, estimating, or otherwise dealing with and
 settling Causes of Action comprising Transferred Causes of Action, including retaining and
 overseeing experts, counsel and other professionals engaged for the purposes thereof, in any
 court or other tribunal without any further order of the Bankruptcy Court;

               (j)     selling, transferring or assigning Causes of Action comprising
 Transferred Causes of Action on such terms as the Trust Manager deems appropriate;

               (k)   selling, transferring or assigning the GUC NoteLoan or accepting
 prepayment of the GUC NoteLoan for a discounted amount;

                                                 24



Case: 20-50682      Doc# 1068       Filed: 01/16/21     Entered: 01/16/21 14:27:57        Page 34
                                              of 64
                (l)    without limiting the generality of the rights and powers set forth in this
 Agreement and subject to all applicable rules, regulations, procedures, defenses and objections,
 taking discovery in connection with the investigation and prosecution of the Transferred Causes
 of Action, whether through depositions, oral examinations, document requests, interrogatories
 and/or other discovery devices provided for under applicable law, and exercising any and all
 investigatory powers provided for under Rule 2004 of the Bankruptcy Rules to the extent
 authorized to do so by order of the Bankruptcy Court or other court of competent jurisdiction;

                (m)    paying expenses and making disbursements necessary to administer the
 Wave Computing Liquidating Trust and to preserve, liquidate, and enhance the Liquidating
 Trust Assets, including any Disputed General Unsecured Claims Reserve;

                (n)    purchasing such insurance coverage (in the form of an errors and
 omissions policy, fiduciary policy or otherwise) in such amount as the Trust Manager deems
 necessary and appropriate with respect to the liabilities and obligations of the Trust Manager
 which such amount shall be determined in his or her sole discretion, or the Liquidating Trust
 Advisory Board which such amount shall be determined by the Trust Manager after consulting
 with the Liquidating Trust Advisory Board;

                (o)    retaining and paying, as applicable, the Liquidating Trust Agents in each
 case without any supervision of, or approval by, the Bankruptcy Court;

                (p)    incurring any reasonable and necessary expenses in liquidating and
 converting the Liquidating Trust Assets to Cash, pursuing Causes of Action and Avoidance
 Actions, or otherwise administering the Wave Computing Liquidating Trust, as set forth in the
 Plan or this Agreement;

                  (q)      establishing and administering any reserve deemed necessary,
 appropriate or useful for carrying out the purposes of the Wave Computing Liquidating Trust,
 including any reserve to fund the self-insured retention under insurance coverage for the
 potential liabilities of the Trust Manager and Liquidating Trust Advisory Board Members;

                 (r)     being responsible for monitoring the D&O Liability Insurance Policies
 and ability to collect proceeds therefrom;

                (s)    establishing and maintaining one or more depository, escrow or other
 accounts to hold Cash or Cash equivalents constituting Liquidating Trust Assets, including,
 without limitation, one or more accounts with counsel for the Trust Manager; and re-evaluate
 and adjust such accounts as necessary or appropriate;

                 (t)     preparing and filing the Tax Returns on behalf of the Wave Computing
 Liquidating Trust, and to make such filings and deliver such reports and/or instruments related
 to tax matters, as the Trust Manager deems reasonably necessary or desirable, and withhold and
 pay Taxes, if any, that are required to be withheld by or that are properly payable by the Wave
 Computing Liquidating Trust in accordance with this Agreement;


                                               25



Case: 20-50682      Doc# 1068      Filed: 01/16/21    Entered: 01/16/21 14:27:57       Page 35
                                             of 64
               (u)     if the Trust Manager determines that the Wave Computing Liquidating
 Trust or the Beneficiaries may, will, has, or have (as applicable) become subject to material
 adverse tax consequences, taking such actions, in consultation with the Liquidating Trust
 Advisory Board, that will, or are reasonably intended to, alleviate such adverse tax
 consequences;

                (v)     in reliance upon the official claims register maintained in the Debtors’
 bankruptcy cases (which the Trust Manager and Liquidating Trust Agents shall have the
 absolute right to rely on, without inquiry, as accurate, except, with respect to the address and
 contact information of a Beneficiary, if such Beneficiary has properly noticed its updated
 address to the Wave Computing Liquidating Trust, the Trust Manager and Liquidating Trust
 Agents shall contact such Beneficiary at such updated address), maintaining appropriate books
 and records, evidencing the beneficial Interests;

                (w)   exercising such other powers as may be vested in or assumed by the
 Wave Computing Liquidating Trust pursuant to the Plan or Bankruptcy Court order, or as may
 be necessary and proper to carry out the provisions of the Plan or this Agreement; and

                (x)     administering the duties of the Trustee under the GUC NoteLoan and
 performance of its obligations thereunder, including (i) entering into any amendment,
 supplement or modification that cures any ambiguity, omission, mistake, defect or
 inconsistency subject to any applicable approval rights of the Liquidating Trust Advisory Board
 set forth herein and (ii) the release of Liens granted to the Lender (as defined in the GUC
 NoteLoan) on the Collateral (as defined in the GUC NoteLoan) and the release of any Loan
 Party (as defined in the GUC NoteLoan) from its guaranty obligations thereunder, in each case,
 in accordance with and to the extent permitted by, the terms of the GUC NoteLoan.

         5.3     General Authority of the Trust Manager. Unless specifically stated otherwise
 herein, the Trust Manager shall not be required to obtain Bankruptcy Court approval with
 respect to any proposed action or inaction: (a) authorized in or contemplated by this
 Agreement, (b) specifically contemplated in the Plan or (c) reasonably necessary or desirable to
 effectuate the purposes of the Wave Computing Liquidating Trust. The Trust Manager shall
 obtain approval of the Liquidating Trust Advisory Board by Majority Consent before taking
 any Material Action. If the Trust Manager desires to take any Material Action and the
 Liquidating Trust Advisory Board does not approve the taking of such Material Action, the
 Trust Manager may petition the Bankruptcy Court for approval of such Material Action, and
 upon receipt of an order of the Bankruptcy Court approving the taking of such Material Action,
 the Trust Manager may take such Material Action. The Liquidating Trust Advisory Board shall
 have the right to respond to any filing with the Bankruptcy Court made by the Trust Manager
 pursuant to this Section 5.3. Nothing in this Agreement shall limit the ability of the Trust
 Manager to seek approval of the Bankruptcy Court for any action or decision or to condition the
 taking of any action or decision upon obtaining approval of the Bankruptcy Court for such
 action or decision.

        5.4     Limitation of Trust Manager’s Authority; No On-Going Business

                                                26



Case: 20-50682      Doc# 1068      Filed: 01/16/21    Entered: 01/16/21 14:27:57        Page 36
                                             of 64
                (a)     For United States federal income tax purposes, the Trust Manager shall
 not be authorized to engage in any trade or business with respect to the Liquidating Trust
 Assets or any proceeds therefrom except to the extent reasonably necessary to, and consistent
 with, the liquidating purpose of the Wave Computing Liquidating Trust. The Trust Manager
 shall take such actions consistent with the prompt orderly liquidation of the Liquidating Trust
 Assets as required by applicable law and consistent with the treatment of the Wave Computing
 Liquidating Trust as a liquidating trust under Treas. Reg. § 301.7701-4(d) and Revenue
 Procedure 94-45, 1994-2 C.B. 684, to the extent such actions are permitted by this Agreement.

                (b)    Notwithstanding anything in this Agreement to the contrary, in
 determining whether to provide or decline their consent and in connection with any actions to
 be taken by the Liquidating Trust Advisory Board hereunder, the Liquidating Trust Advisory
 Board shall always act in furtherance of the purposes of the Wave Computing Liquidating Trust
 and the treatment of the Wave Computing Liquidating Trust as a liquidating trust within the
 meaning of Treas. Reg. § 301.7701-4(d) and Revenue Procedure 94-45, 1994-2 C.B. 684

         5.5     Investment and Safekeeping of Liquidating Trust Assets. All monies and other
 assets received by the Wave Computing Liquidating Trust shall, until distributed or paid over
 as herein provided, be segregated from all other monies and assets of the Trust Manager, and
 further, shall be held in trust for the benefit of the Beneficiaries, but need not be segregated
 from other Liquidating Trust Assets, unless and to the extent required by the Plan. The Trust
 Manager shall promptly invest or deposit any such monies in the manner set forth in this
 Section 5.5, but shall otherwise be under no liability for interest or income on any monies
 received by the Wave Computing Liquidating Trust hereunder and held for distribution or
 payment to the Beneficiaries, except as such interest or income shall actually be received.
 Investment of any monies held by the Wave Computing Liquidating Trust shall be administered
 in accordance with the general duties and obligations hereunder. The right and power of the
 Trust Manager to invest the Liquidating Trust Assets, the proceeds thereof, or any income
 earned by the Wave Computing Liquidating Trust, shall be limited to the right and power to (i)
 invest such Liquidating Trust Assets (pending distributions or anticipated expenditures in
 accordance with the Plan or this Agreement) in (a) short-term direct obligations of, or
 obligations guaranteed by, the United States of America or (b) short-term obligations of any
 agency or corporation which is or may hereafter be created by or pursuant to an act of the
 Congress of the United States as an agency or instrumentality thereof; or (ii) deposit such assets
 in demand deposits at any bank or trust company, which has, at the time of the deposit, a
 capital stock and surplus aggregating at least $1,000,000,000 (collectively, the “Permissible
 Investments”) provided, however, that the scope of any such Permissible Investments shall be
 limited to include only those investments that a liquidating trust, within the meaning of Treas.
 Reg. § 301.7701-4(d), may be permitted to hold, pursuant to the Treasury Regulations, or any
 modification in the IRS guidelines, whether set forth in IRS rulings, other IRS pronouncements
 or otherwise.

        5.6     Compensation.

               (a)     The Trust Manager shall be entitled to receive compensation for services
 rendered on behalf of the Wave Computing Liquidating Trust and reimbursement of expenses
                                              27



Case: 20-50682      Doc# 1068      Filed: 01/16/21     Entered: 01/16/21 14:27:57        Page 37
                                             of 64
 as provided on Schedule A hereto (which Schedule A shall be confidential), or such other
 compensation as may be agreed upon by the Trust Manager and the Liquidating Trust Advisory
 Board by Majority Consent or ordered by the Bankruptcy Court.

                 (b)    All compensation and other amounts payable to the Trust Manager shall
 be paid out of the Trust Administration Reserve or from any proceeds of Transferred Causes of
 Action.

        5.7    Termination. Subject to Section 11.2, the duties, responsibilities and powers of
 the Trust Manager will terminate on the date the Wave Computing Liquidating Trust is
 dissolved under applicable law in accordance with the Plan, or by an order of the Bankruptcy
 Court.

        5.8     No Bond. The Trust Manager shall serve without bond.

        5.9     Removal. The Trust Manager may be removed for Cause by members of the
 Liquidating Trust Advisory Board acting unanimously, upon application to and order of the
 Bankruptcy Court, with the reasonable costs of such application (and any objection or response
 thereto by the Trust Manager) to be paid for by the Wave Computing Liquidating Trust;
 provided however, that the Trust Manager may not be removed until a successor Trust Manager
 has been named or is capable of being named immediately upon such removal. Any fees and
 unreimbursed expenses that have been properly incurred by the Trust Manager in accordance
 with the terms of this Agreement that are owing to the Trust Manager as of the date of the Trust
 Manager’s removal shall be paid to the Trust Manager within five (5) days of the removal date.

        5.10 Resignation. The Trust Manager may resign by giving not less than sixty (60)
 days’ prior written notice thereof to the Liquidating Trust Advisory Board.

         5.11 Appointment of Successor Trust Manager. In the event of the death (in the case
 of a Trust Manager that is a natural person), dissolution (in the case of a Trust Manager that is
 not a natural person), resignation pursuant to Section 5.10 hereof or termination or removal of
 the Trust Manager for Cause pursuant to Section 5.9 hereof, the Liquidating Trust Advisory
 Board may appoint a successor Trust Manager without the approval of the Bankruptcy Court,
 which the parties acknowledge shall nevertheless retain jurisdiction to resolve any disputes in
 connection with the service of the Trust Manager or his/her successor. Such appointment shall
 specify the date on which such appointment shall be effective. If the Liquidating Trust
 Advisory Board fails to appoint a successor Trust Manager within 30 days of the occurrence of
 a vacancy, counsel for the Wave Computing Liquidating Trust, the Liquidating Trust Advisory
 Board or the outgoing Trust Manager may petition the Bankruptcy Court for such appointment,
 with the reasonable costs of such application to be paid for by the Wave Computing
 Liquidating Trust. Every successor Trust Manager appointed hereunder shall execute,
 acknowledge and deliver to the Bankruptcy Court and to the predecessor Trust Manager (if
 practicable) an instrument accepting such appointment and the terms and provisions of this
 Agreement, and thereupon such successor Trust Manager, without any further act, deed or


                                                28



Case: 20-50682      Doc# 1068      Filed: 01/16/21     Entered: 01/16/21 14:27:57       Page 38
                                             of 64
 conveyance, shall become vested with all the rights, powers, authority, privileges and duties of
 the retiring Trust Manager.

         5.12 Continuity. Unless otherwise ordered by the Bankruptcy Court, the death,
 resignation, or removal for Cause of the Trust Manager shall not operate to terminate or to
 remove any existing agency created pursuant to the terms of this Agreement or invalidate any
 action theretofore taken by the Trust Manager.

        5.13 Interests of Holders of Class A Interests Paramount. Until all Allowed General
 Unsecured Claims have been repaid in full in Cash, in considering whether to take any action
 or omit to take any action in carrying out his or her duties and exercising his or her powers
 under the Plan and this Agreement, including when determining whether to file, prosecute,
 waive, settle or compromise any Transferred Cause of Action, the Trust Manager shall consider
 only the interests of the holders of Class A Interests. The Trust Manager shall have no liability
 to holders of Class B Interests for any action taken or not taken prior to the date upon which all
 Allowed General Unsecured Claims have been indefeasibly repaid in full in Cash.

                                   ARTICLE VI
                        LIQUIDATING TRUST ADVISORY BOARD

         6.1    General. The affairs of the Wave Computing Liquidating Trust shall be
 monitored by the Liquidating Trust Advisory Board, which, except as expressly set forth
 herein, shall have only consultation rights in the administration of the Wave Computing
 Liquidating Trust.

        6.2     Liquidating Trust Advisory Board Membership.

                 (a)     The Liquidating Trust Advisory Board shall consist of three (3)
 Liquidating Trust Advisory Board Members, and shall initially consist of the Initial Liquidating
 Trust Advisory Board Members named on the signature page hereof. Each Liquidating Trust
 Advisory Board Member that is a natural person shall be at least 18 years of age. The initial
 Liquidating Trust Advisory Board Members are set forth on the signature page to this
 Agreement. By execution hereof, each Liquidating Trust Advisory Board Member agrees to the
 terms set forth herein.

                 (b)     Until all Allowed General Unsecured Claims have been indefeasibly
 paid in full in Cash, all Liquidating Trust Advisory Board Members shall be Holders of
 Allowed General Unsecured Claims (or the designees of such Holders). After all Allowed
 General Unsecured Claims have been indefeasibly paid in full in Cash, if the Wave Computing
 Liquidating Trust (i) has not terminated and (ii) still holds any Liquidating Trust Assets the
 Liquidating Trust Advisory Board Members appointed by holders of Class A Interests shall
 resign and be replaced by (x) two Liquidating Trust Advisory Board Members appointed by a
 majority in value of holders of Class B Interests and (y) one Liquidating Trust Advisory Board
 Member appointed by a majority of the Holders of interests in Reorganized Wave. For purposes
 of this Section6.2(b), “majority in value” means a majority in value of the applicable class that
 actually votes to appoint the applicable Liquidating Trust Advisory Board Member. If a change
                                                29



Case: 20-50682      Doc# 1068      Filed: 01/16/21     Entered: 01/16/21 14:27:57        Page 39
                                             of 64
 to the composition of the Liquidating Trust Advisory Board is required pursuant to this Section
 6.2(b), the Trust Manager shall give notice to the Beneficiaries in accordance with Section
 12.4.

                  (c)      Each Liquidating Trust Advisory Board Member shall hold office until
 the earlier of (i) the termination of the Wave Computing Liquidating Trust, (ii) the resignation,
 death or disability of such Liquidating Trust Advisory Board Member or (iii) the removal of
 such Liquidating Trust Advisory Board Member in accordance with this Agreement.

                (d)     Any Liquidating Trust Advisory Board Member may resign upon thirty
 (30) days’ prior written notice to the other members of the Liquidating Trust Advisory Board
 and the Trust Manager.

                (e)    A Liquidating Trust Advisory Board Member may be removed only for
 Cause by order of the Bankruptcy Court upon application of the Trust Manager or the other
 members of the Liquidating Trust Advisory Board acting unanimously, with the reasonable
 costs of such application (and any objection or response thereto) to be paid for by the Wave
 Computing Liquidating Trust.

                 (f)    In the event of a vacancy on the Liquidating Trust Advisory Board,
 whether as a result of the resignation, death, disability or removal of an Liquidating Trust
 Advisory Board Member, (i) if, prior to the termination of service of such Liquidating Trust
 Advisory Board Member other than as a result of removal, such Liquidating Trust Advisory
 Board Member has designated in writing an individual to succeed him or her, such individual
 shall be his or her successor, subject to the consent of the Trust Manager and each of the
 remaining Liquidating Trust Advisory Board Members, with such consent not to be
 unreasonably withheld, or (ii) if such Liquidating Trust Advisory Board Member did not
 designate a successor prior to the termination of his or her service in accordance with clause (i)
 of this Section 6.2(f), the remaining Liquidating Trust Advisory Board Members, acting by
 unanimous vote, shall select a replacement Liquidating Trust Advisory Board Member, subject
 to the consent of the Trust Manager, with such consent not to be unreasonably withheld. If,
 thirty days after the occurrence of such vacancy, the remaining Liquidating Trust Advisory
 Board Members cannot agree on a replacement Liquidating Trust Advisory Board Member, the
 remaining Liquidating Trust Advisory Board Members and the Trust Manager, acting by
 majority vote, shall select a replacement Liquidating Trust Advisory Board Member. In all
 cases, any individual selected to fill a vacancy on the Liquidating Trust Advisory Board must
 satisfy the requirements of Section 6.2(b).

         6.3     Compensation. The Liquidating Trust Advisory Board Members shall not be
 entitled to compensation for serving on the Liquidating Advisory Trust Board, but shall be
 entitled to reimbursement of actual, reasonable and necessary out-of-pocket expenses incurred
 by such Liquidating Trust Advisory Board Members in the course of fulfilling his, or her or its
 duties as a Liquidating Trust Advisory Board Member, which such expenses shall not include
 the fees and expenses of any professional advisors engaged by such Liquidating Trust Advisory
 Board Member.

                                                 30



Case: 20-50682      Doc# 1068       Filed: 01/16/21    Entered: 01/16/21 14:27:57        Page 40
                                              of 64
        6.4   Authority. Except as otherwise expressly provided herein, the Liquidating Trust
 Advisory Board shall have no authority to act on behalf of the Wave Computing Liquidating
 Trust.

         6.5     Rights and Powers of the Liquidating Trust Advisory Board. In addition to such
 other rights as are set forth in this Agreement, the Liquidating Trust Advisory Board shall have
 the right to:

                 (a)    consent to the taking of any Material Action by the Trust Manager
 subject to the provision of Section 5.3;

               (b)     receive and review the reports of the Trust Manager and consult with the
 Trust Manager on any matters related to the Wave Computing Liquidating Trust or the
 Liquidating Trust Assets;

                (c)     appoint a successor Trust Manager as provided in Section 5.9;

 ;
              (d)   apply to the Bankruptcy Court for the removal of a Liquidating Trust
 Advisory Board Member as provided in Section 6.2(e);

                  (e)   have access, upon reasonable notice and during normal business hours,
 to all reports, documents, memoranda and other work product of the Trust Manager; and

                (f)     monitor the actions of the Trust Manager and receive, upon request,
 periodic status reports from the Trust Manager as to the status of (i) the litigation, settlement,
 administration and pursuit of the Transferred Causes of Action and (ii) the administration of the
 Liquidating Trust Assets.

                 (g)     For the avoidance of doubt, the failure to specifically identify rights in
 this Section 6.5 shall not limit or otherwise impair the right of the Trust Manager or the
 members of the Liquidating Trust Advisory Board to consult with the Trust Manager or
 members of the Liquidating Trust Advisory Board individually or collectively on any or all
 issues that he or they may determine to be relevant or appropriate.

        6.6     Duties; Standard of Care

                 (a)     Each Liquidating Trust Advisory Board Member’s rights and powers
 hereunder are exercisable solely on behalf of the Wave Computing Liquidating Trust and the
 Beneficiaries consistent with, and in furtherance of, the purpose of the Wave Computing
 Liquidating Trust and not otherwise, and in accordance with applicable law, including the Trust
 Act. Each Liquidating Trust Advisory Board Member in the exercise of his or her rights and
 powers hereunder shall act in accordance with principles of good faith and fair dealing. Until
 all Allowed General Unsecured Claims have been indefeasibly repaid in full in Cash, in
 exercising their rights and powers hereunder, the Liquidating Trust Advisory Board Members
 shall solely consider the interests of the holders of Class A Interests.

                                                 31



Case: 20-50682        Doc# 1068     Filed: 01/16/21    Entered: 01/16/21 14:27:57        Page 41
                                              of 64
               (b)  No Liquidating Trust Advisory Board Member shall have the authority to
 bind the Wave Computing Liquidating Trust.

                             ARTICLE VII
          OPERATION OF THE WAVE COMPUTING LIQUIDATING TRUST

        7.1     Prohibited Activities.

                 (a)     The Delaware Trustee, the Trust Manager, the Liquidating Trust
 Advisory Board, and the Liquidating Trust Agents shall hold the Wave Computing Liquidating
 Trust out as a trust in the process of liquidation, whose activities are limited to the liquidation
 of the Liquidating Trust Assets on behalf, and for the benefit, of the Beneficiaries and the other
 purposes set forth in this Agreement. Without limiting the foregoing, the Wave Computing
 Liquidating Trust shall not hold itself out as an investment company, and no part of the
 Liquidating Trust Assets shall be caused by the Trust Manager to be used or disposed of in
 furtherance of any trade or business.

               (b)      The Wave Computing Liquidating Trust shall not engage in any
 investments or activities inconsistent with the treatment of the Wave Computing Liquidating
 Trust as a liquidating trust within the meaning of Treas. Reg. § 301.7701-4(d) or under
 applicable Internal Revenue Service guidelines, rulings or other controlling authorities,
 including Revenue Procedure 94-45, 1994-2 C.B. 684.

        7.2     Trust Administration Reserve.

                (a)     As soon as reasonably practicable following the Effective Date, there
 shall be established a reserve (the “Trust Administration Reserve”) for the purpose of
 maintaining Cash allocated and retained by the Wave Computing Liquidating Trust from time
 to time in an amount necessary to cover the costs of administration of the Wave Computing
 Liquidating Trust, including to (i) fund the reasonable fees and expenses of the Trust Manager,
 the Delaware Trustee (including in its individual capacity), the Liquidating Trust Advisory
 Board and the Liquidating Trust Agents, incurred at any time, that the Trust Manager may
 engage to assist him, her or it in the discharge of the Trust Manager’s duties under the Plan and
 this Agreement, including, without limitation, fees and expenses related to prosecuting and
 resolving any Transferred Causes of Action, (ii) fund premium payments (and reserve funds to
 cover any deductibles or self-insured retentions, as applicable) for insurance coverage as
 contemplated by Section 2.10 for the benefit of the Wave Computing Liquidating Trust, the
 Trust Manager, the Delaware Trustee (including in its individual capacity), the Liquidating
 Trust Advisory Board, employees of the Wave Computing Liquidating Trust, and the
 Liquidating Trust Agents, (iii) meet contingent liabilities and maintain the value of the
 Liquidating Trust Assets, (iv) pay other reasonably incurred or anticipated expenses (including,
 without limitation, any Taxes imposed on or payable by the Wave Computing Liquidating
 Trust or in respect of the Liquidating Trust Assets), and (v) satisfy other liabilities incurred or
 anticipated by the Wave Computing Liquidating Trust in accordance with the Plan or this


                                                 32



Case: 20-50682      Doc# 1068       Filed: 01/16/21     Entered: 01/16/21 14:27:57        Page 42
                                              of 64
 Agreement. The fees set forth herein or approved hereunder and incurred in the pursuit of the
 duties and objectives of the Wave Computing Liquidating Trust are deemed to be reasonable.

               (b)     The Trust Administration Reserve shall be funded from the Liquidating
 Trust Expense Advance with Majority Consent of the Liquidating Trust Advisory Board. The
 Liquidating Trust Advisory Board, by executing this Agreement, hereby consents to and directs
 the Trust Manager to fund the Trust Administration Reserve in Cash on the Effective Date in
 the amount of $1 million, which amount may be funded, in whole or in part, from the $1
 million prepayment of the GUC NoteLoan or, in whole or in part, from the ‘GUC Accounts
 Receivable Proceeds (which amount shall constitute part of the Liquidating Trust Expense
 Advance). Additional amounts may be added to the Trust Administration Reserve in such
 amounts and at such times as determined by the Trust Manager after consultation with the
 Liquidating Trust Advisory Board, from (i) the proceeds of any indebtedness incurred by the
 Wave Computing Liquidating Trust in accordance with Section 4.5, (ii) from recoveries on
 Transferred Causes of Action and (iii) other Liquidating Trust Assets from time to time held by
 the Wave Computing Liquidating Trust.

                (c)    If the Trust Manager determines that any funds in the Trust
 Administration Reserve are not required for purposes set forth in Section 7.2(a), such funds
 may be distributed to Beneficiaries in accordance with Sections 4.1(c) and 4.1(d).

                (d)    Except as determined by the Trust Manager, the Trust Administration
 Reserve shall not be required to be held separately and may be commingled with unrestricted
 funds of the Wave Computing Liquidating Trust; provided that funds in the Trust
 Administration Reserve shall be separately accounted for.

        7.3    Reporting and Access to Information.

                 (a)    The Trust Manager shall cause to be prepared financial and other reports
 as, in the determination of the Trust Manager, are necessary or desirable for administering the
 Wave Computing Liquidating Trust, and as are otherwise in furtherance of the intents and
 purposes of this Agreement. Without limitation, the Trust Manager shall also cause to be timely
 prepared and distributed such additional statements, reports and submissions (x) as may be
 necessary to cause the Wave Computing Liquidating Trust to be in compliance with applicable
 law, or (y) as may be otherwise required from time to time by the Bankruptcy Court.

                (b)     The Trust Manager may provide to the Beneficiaries a semi-annual
 statement in narrative form briefly describing the activities of the Wave Computing Liquidating
 Trust during the preceding six months, in such detail and covering such matters as the Trust
 Manager determines is appropriate in its discretion (in consultation with the Liquidating Trust
 Advisory Board).

               (c)    Section 3819(a) of the Trust Act notwithstanding, Beneficiaries shall
 have the right to obtain from the Wave Computing Liquidating Trust only a copy of the
 governing instrument and the Certificate of Trust and all amendments thereto, together with

                                               33



Case: 20-50682      Doc# 1068     Filed: 01/16/21     Entered: 01/16/21 14:27:57       Page 43
                                            of 64
 copies of any written powers attorney pursuant to which the governing instrument and any
 certificate and any amendments thereto have been executed.

         7.4    Liquidating Trust Agents. The Wave Computing Liquidating Trust may employ
 such Liquidating Trust Agents, including counsel, advisors, administrators and other
 professionals, as deemed reasonably necessary or desirable by the Trust Manager to carry out
 the intents and purposes of the Wave Computing Liquidating Trust, without further order from
 the Bankruptcy Court. Liquidating Trust Agents shall be appointed, and their appointment may
 be terminated, by the Trust Manager. Liquidating Trust Agents shall be compensated on such
 basis as approved by the Trust Manager and shall be paid without further motion, application,
 notice or other order of the Bankruptcy Court. The fees and expenses of Liquidating Trust
 Agents shall be satisfied out of the Trust Administration Reserve or the proceeds of Liquidating
 Trust Assets.

        7.5     Disputed General Unsecured Claims Reserve.

                (a)    On or as soon as practicable following the Effective Date, the Wave
 Computing Liquidating Trust is authorized, without further Bankruptcy Court approval, to
 establish the Disputed General Unsecured Claims Reserve, for the applicable disputed claims
 established and maintained by the applicable Debtors or Reorganized Debtors. All assets in the
 Disputed General Unsecured Claims Reserve shall be the property of the Wave Computing
 Liquidating Trust and not of the holder of any Claim or any other person.

                (b)     All Cash held in the Disputed General Unsecured Claims Reserve shall
 be maintained with a United States FDIC insured financial institution, and may be maintained
 in an interest-bearing account, as the Trust Manager may from time to time determine. The
 Cash in the Disputed General Unsecured Claims Reserve may be held separately from any
 other Cash constituting Liquidating Trust Assets.

                                       ARTICLE VIII
                                    DELAWARE TRUSTEE

         8.1    Appointment. The Delaware Trustee shall act solely for the purpose of
 complying with the requirement of section 3807 of the Trust Act, and its powers and
 obligations hereunder shall become effective upon its execution of this Agreement.

        8.2     Powers.

                 (a)   Notwithstanding any provision hereof to the contrary, the power,
 authority, duties and responsibilities of the Delaware Trustee shall be limited solely to (i)
 accepting legal process served on the Wave Computing Liquidating Trust in the State of
 Delaware and (ii) the execution, delivery and filing of any certificates required to be filed with
 the office of the Delaware Secretary of State that the Delaware Trustee is required to execute
 under the Trust Act (including without limitation the Certificate of Trust). Except as provided
 in the foregoing sentence, the Delaware Trustee shall have no management responsibilities or
 owe any fiduciary duties to the Wave Computing Liquidating Trust, the Trust Manager, the
                                                 34



Case: 20-50682      Doc# 1068       Filed: 01/16/21    Entered: 01/16/21 14:27:57        Page 44
                                              of 64
 Liquidating Trust Advisory Board, the Beneficiaries or any other distributee of the Wave
 Computing Liquidating Trust hereunder. The Delaware Trustee shall have the power and
 authority, and is hereby authorized and empowered, to execute and to file the Certificate of
 Trust under the Trust Act, and any other certificate expressly required to be executed and filed
 by it under the Trust Act, and the execution, delivery and filing of the Certificate of Trust with
 the Delaware Secretary of State as provided under the Trust Act is hereby authorized, approved,
 ratified and confirmed.

                 (b)    By its execution hereof, the Delaware Trustee accepts the trusteeship of
 the Wave Computing Liquidating Trust on the terms set forth herein. Except as otherwise
 expressly set forth in Section 8.2(a), the Delaware Trustee shall not have any duty or liability
 with respect to the administration of the Wave Computing Liquidating Trust, the investment of
 the Liquidating Trust Assets or the distribution of the Liquidating Trust Assets to the
 Beneficiaries, and no such duties or liabilities shall be implied. The Delaware Trustee shall not
 be liable for the acts or omissions of the Debtors, the Trust Manager, the Liquidating Trust
 Advisory Board or any other person, nor shall the Delaware Trustee be liable for supervising or
 monitoring the performance of the duties and obligations of the Debtors, the Trust Manager, the
 Liquidating Trust Advisory Board or any other person under this Agreement. The Delaware
 Trustee shall not be obligated to give any bond or other security for the performance of any of
 its duties hereunder. The Delaware Trustee shall not be personally liable under any
 circumstances, except for its own gross negligence, bad faith or willful misconduct in the
 performance of its express duties under this Agreement. Without limiting the foregoing:

                       (i)    the Delaware Trustee shall not be personally liable for any error
 of judgment made in good faith, except to the extent such error of judgment constitutes willful
 misconduct, bad faith or gross negligence in the performance of its express duties under this
 Agreement;

                         (ii)    the Delaware Trustee shall not have any duty or obligation to
 manage or deal with the Liquidating Trust Assets, or to otherwise take or refrain from taking
 any action under this Agreement except as expressly provided in Section 8.2(a), and no implied
 trustee duties or obligations shall be deemed to be imposed on the Delaware Trustee;

                        (iii) no provision of this Agreement shall require the Delaware
 Trustee to expend or risk its personal funds or otherwise incur any financial liability in the
 performance of its rights or powers hereunder if the Delaware Trustee has reasonable grounds
 to believe that the payment of such funds or adequate indemnity against such risk or liability is
 not reasonably assured or provided to it;

                        (iv)   the Delaware Trustee shall not be personally liable for the
 validity or sufficiency of this Agreement, the value or sufficiency of the Liquidating Trust
 Assets or for the due execution hereof by the other parties hereto;

                        (v)     the Delaware Trustee may accept a certified copy of a resolution
 of the board of directors or other governing body of any corporate party as conclusive evidence

                                                35



Case: 20-50682      Doc# 1068      Filed: 01/16/21     Entered: 01/16/21 14:27:57        Page 45
                                             of 64
 that such resolution has been duly adopted by such body and that the same is in full force and
 effect;

                        (vi)  the Delaware Trustee may request the Trust Manager to provide a
 certificate with regard to any fact or matter the manner of ascertainment of which is not
 specifically prescribed herein, and such certificate shall constitute full protection to the
 Delaware Trustee for any action taken or omitted to be taken by it in good faith in reliance
 thereon;

                         (vii) in the exercise of its duties hereunder, the Delaware Trustee (I)
 may act directly or through agents or attorneys pursuant to agreements entered into with any of
 them and shall not be liable for the acts or omissions of any agents or attorneys selected by it in
 good faith, and (II) may consult with counsel selected by it in good faith and employed by it,
 and it shall not be liable for anything done, suffered or omitted in good faith by it in accordance
 with the advice or opinion of any such counsel;

                       (viii) the Delaware Trustee acts solely as Delaware Trustee hereunder
 and not in its individual capacity, and all persons having any claim against the Delaware
 Trustee by reason of the transactions contemplated by this Agreement shall look only to the
 Liquidating Trust Assets for payment or satisfaction thereof;

                       (ix)  the Delaware Trustee shall not be personally liable for any
 representation, warranty, covenant, agreement, or indebtedness of the Wave Computing
 Liquidating Trust;

                       (x)     the Delaware Trustee shall not incur liability to anyone in
 acting upon any signature, instrument, notice, resolution, request, consent, order, certificate,
 report, opinion, bond or other document or paper (or copy thereof) reasonably believed by it to
 be genuine and reasonably believed by it to be signed by the proper party or parties;

                         (xi)   the Delaware Trustee shall have no duty to inquire as to the
 authenticity of, or to require substantiating evidence of any kind in respect of, any signature,
 instrument, notice, resolution, request, consent, order, certificate, report, opinion, bond or other
 document or paper provided pursuant to subsection (v), (vi) or (x) of this Section 8.2(b);

                         (xii) the Delaware Trustee shall not have any duty or obligation to file
 Tax Returns or otherwise report Taxes for or on behalf of the Wave Computing Liquidating
 Trust or Beneficiaries;

                       (xiii) the Delaware Trustee shall not have any duty or obligation to act
 or respond to any notice, direction or other request or instruction unless given or made in
 writing and otherwise in accordance with this Agreement;




                                                  36



Case: 20-50682       Doc# 1068      Filed: 01/16/21     Entered: 01/16/21 14:27:57         Page 46
                                              of 64
                        (xiv) the Delaware Trustee shall not have any duty or obligation to
 perform, and shall not incur any liability for the failure of any other person to perform, any duty
 or obligation incurred by or imposed upon any other party to this Agreement;

                        (xv) The Delaware Trustee shall not be entitled to exercise any
 powers, nor shall the Delaware Trustee have any of the duties and responsibilities, of the
 Debtors, the Trust Manager, the Liquidating Trust Advisory Board or any other person set forth
 herein. The Delaware Trustee shall be one of the trustees of the Trust for the sole and limited
 purpose of fulfilling the requirements of Section 3807 of the Trust Act and for taking such
 actions as are required to be taken by a Delaware trustee under the Trust Act;

                         (xvi) The Wave Computing Liquidating Trust at all times shall have at
 least one other Trustee other than the Delaware Trustee to perform all obligations and duties
 other than fulfilling the Trust’s obligations pursuant to Section 3807(a) of the Trust Act; and

                        (xvii) this Agreement is executed and delivered by [●] not individually
 or personally but solely as trustee of the Wave Computing Liquidating Trust, in the exercise of
 the powers and authority expressly conferred and vested in it under this Agreement.

        8.3     Compensation. The Delaware Trustee in its individual capacity shall be entitled
 to receive compensation out of the Trust Administration Reserve for the services that the
 Delaware Trustee performs in accordance with this Agreement in accordance with such fee
 schedules as shall be agreed from time to time by the Delaware Trustee in its individual
 capacity and the Trust Manager. The Delaware Trustee may also consult with counsel (who
 may be counsel for the Trust Manager) with respect to those matters that relate to the Delaware
 Trustee’s role as the Delaware Trustee of the Wave Computing Liquidating Trust, and the
 reasonable legal fees incurred in connection with such consultation and any other reasonable
 out-of-pocket expenses of the Delaware Trustee shall be reimbursed out of the Trust
 Administration Reserve.

         8.4    Duration and Replacement. The Delaware Trustee shall serve for the duration of
 the Wave Computing Liquidating Trust or until the earlier of (i) the effective date of the
 Delaware Trustee’s resignation, or (ii) the effective date of the removal of the Delaware
 Trustee. The Delaware Trustee may resign at any time by giving thirty (30) days’ written notice
 to the Trust Manager and the Liquidating Trust Advisory Board; provided, however, that such
 resignation shall not be effective until such time as a successor Delaware Trustee has accepted
 appointment. The Delaware Trustee may be removed by the Trust Manager after consultation
 with the Liquidating Trust Advisory Board, by providing thirty (30) days’ written notice to the
 Delaware Trustee; provided, however, that such removal shall not be effective until such time
 as a successor Delaware Trustee has accepted appointment. Upon the resignation or removal of
 the Delaware Trustee, the Trust Manager after consultation with the Liquidating Trust Advisory
 Board shall appoint a successor Delaware Trustee. If no successor Delaware Trustee shall have
 been appointed and shall have accepted such appointment within forty-five (45) days after the
 giving of such notice of resignation or removal, the Delaware Trustee may, at the expense of
 the Wave Computing Liquidating Trust, petition the Bankruptcy Court for the appointment of a
 successor Delaware Trustee. Any successor Delaware Trustee appointed pursuant to this
                                                  37



Case: 20-50682      Doc# 1068       Filed: 01/16/21     Entered: 01/16/21 14:27:57        Page 47
                                              of 64
 Section shall be eligible to act in such capacity in accordance with this Agreement and,
 following compliance with this Section, shall become fully vested with the rights, powers,
 duties and obligations of its predecessor under this Agreement, with like effect as if originally
 named as Delaware Trustee. Any such successor Delaware Trustee shall notify the Delaware
 Trustee of its appointment by providing written notice to the Delaware Trustee and upon
 receipt of such notice, the Delaware Trustee shall be discharged of its duties herein. Any such
 successor Delaware Trustee shall also file an amendment to the Certificate of Trust as required
 by the Trust Act.

                                          ARTICLE IX
                                         TAX MATTERS

        9.1     Tax Treatment.

                (a)     For all United States federal income tax purposes, all parties (including,
 without limitation, the Debtors, the Reorganized Debtors, the Trust Manager, the Liquidating
 Trust Advisory Board and the Beneficiaries) shall treat the transfer of the Liquidating Trust
 Assets to the Wave Computing Liquidating Trust as:

                         (i)     a transfer of the Liquidating Trust Assets (subject to any
 obligations relating to those assets) directly to the Beneficiaries, other than Liquidating Trust
 Assets that are allocable to Disputed General Unsecured Claims (which shall be treated as a
 transfer of such assets to the Disputed General Unsecured Claims Reserve based on the number
 of Interests held in the Disputed General Unsecured Claims Reserve), followed by

                       (i)     the transfer by such Beneficiaries (and the Disputed General
 Unsecured Claims Reserve(s)) to the Wave Computing Liquidating Trust of such Liquidating
 Trust Assets, in exchange for the Interests.

                 (b)     Accordingly, those persons and entities receiving Interests shall be
 treated for United States federal income tax purposes as the grantors and owners of their
 respective shares of the Liquidating Trust Assets other than Liquidating Trust Assets that are
 allocable to the Disputed General Unsecured Claims Reserve (which shall be treated as a
 transfer of such assets to the Disputed General Unsecured Claims Reserves based on the
 number of Interests held in or deemed to be held in the Disputed General Unsecured Claims
 Reserve). The foregoing treatment shall also apply, to the extent permitted by applicable law,
 for state and local income tax purposes.

        9.2     Tax Reporting.

                (a)     The Wave Computing Liquidating Trust shall file Tax Returns treating
 the Wave Computing Liquidating Trust as a grantor trust pursuant to Treas. Reg. § 1.671-4(a)
 and in accordance with the Plan. The Wave Computing Liquidating Trust also shall annually
 send (or otherwise make available) to each holder of a beneficial interest in the Wave
 Computing Liquidating Trust a separate statement setting forth the holder’s share of items of
 income, gain, loss, deduction, or credit and will instruct all such holders to report such items on
                                                 38



Case: 20-50682      Doc# 1068       Filed: 01/16/21     Entered: 01/16/21 14:27:57        Page 48
                                              of 64
 their United States federal income tax returns or to forward the appropriate information to their
 respective beneficial holders with instructions to report such items on their United States
 federal income tax returns. The Wave Computing Liquidating Trust also shall file (or cause to
 be filed) any other statements, returns, or disclosures relating to the Wave Computing
 Liquidating Trust that are required by any Governmental Unit or Tax Authority.

                 (b)    Allocations of Wave Computing Liquidating Trust taxable income
 among the Beneficiaries will be determined by reference to the manner in which an amount of
 Cash equal to such taxable income would be distributed (without regard to any restrictions on
 distributions described in the Plan) if, immediately prior to such deemed distribution, the Wave
 Computing Liquidating Trust had distributed all of its other assets (valued at their tax book
 value) to the Beneficiaries, adjusted for prior taxable income and loss and taking into account
 all prior and concurrent distributions from the Wave Computing Liquidating Trust. Similarly,
 taxable loss of the Wave Computing Liquidating Trust will be allocated by reference to the
 manner in which an economic loss would be borne immediately after a liquidating distribution
 of the remaining Liquidating Trust Assets (valued at their tax book value). The tax book value
 of the Liquidating Trust Assets for this purpose will equal their fair market value on the
 Effective Date, adjusted in accordance with tax accounting principles prescribed by the Tax
 Code, and applicable tax regulations, and other applicable administrative and judicial
 authorities and pronouncements.

                (c)     The Wave Computing Liquidating Trust shall (i) treat the Disputed
 General Unsecured Claims Reserve, and the Liquidating Trust Assets allocable thereto, as a
 “disputed ownership fund” governed by Treas. Reg. § 1.468B-9 by timely making an election,
 (ii) file such Tax Returns and pay such Taxes as may be required consistent with such
 treatment, and (iii) to the extent permitted by applicable law, report consistently with the
 foregoing for state and local income tax purposes.

                  (d)    The Wave Computing Liquidating Trust may request an expedited
 determination of Taxes of the Wave Computing Liquidating Trust, under section 505(b) of the
 Bankruptcy Code for all returns filed for, or on behalf of, the Wave Computing Liquidating
 Trust for all taxable periods through the dissolution of the Wave Computing Liquidating Trust.

        9.3     Tax Payment.

                (a)     The Wave Computing Liquidating Trust shall be responsible for the
 payment of any Taxes imposed on the Wave Computing Liquidating Trust or the Liquidating
 Trust Assets, out of the Trust Administration Reserve.

                (b)     Notwithstanding subsection (a), the Wave Computing Liquidating Trust
 shall utilize Cash in or allocable to the Disputed General Unsecured Claims Reserve for the
 payment of any Taxes imposed in respect thereof; provided that in the event, and to the extent,
 that the Cash in the Disputed General Unsecured Claims Reserve is insufficient to pay all or
 any portion of such Taxes, such Taxes shall be paid by the Wave Computing Liquidating Trust
 from the Trust Administration Reserve and shall be reimbursed to the Trust Administration
 Reserve by the Disputed General Unsecured Claims Trust to the extent that Cash subsequently
                                                39



Case: 20-50682      Doc# 1068      Filed: 01/16/21     Entered: 01/16/21 14:27:57       Page 49
                                             of 64
 becomes available therefor in the Disputed General Unsecured Claims Reserve. Any
 distribution on account of a Disputed General Unsecured Claim that subsequently becomes
 Allowed, in whole or in part, shall be reduced, dollar-for-dollar, by the amount of any Taxes
 that the Wave Computing Liquidating Trust was required to pay with respect to any distribution
 made to the Disputed General Unsecured Claims Reserve in respect of such Disputed General
 Unsecured Claim.

                                 ARTICLE X
                LIMITATION OF LIABILITY AND INDEMNIFICATION

        10.1   Limitation of Liability.

                 (a)    None of the Delaware Trustee (including in its individual capacity), the
 Trust Manager, the Disbursing Agent, the Liquidating Trust Advisory Board Members, the
 Liquidating Trust Agents, or their respective principals, advisors, employees or professionals,
 shall be liable to the Wave Computing Liquidating Trust, any Beneficiary or any Holder of a
 Disputed General Unsecured Claim for any damages arising out of the creation, administration,
 management, operation or termination of the Wave Computing Liquidating Trust, including
 actions taken or omitted in fulfillment of his, her or its duties with respect to the Wave
 Computing Liquidating Trust, except as may be determined by Final Order to have arisen out of
 such party’s gross negligence, bad faith or willful misconduct; provided that in no event will
 any such party be liable for punitive, exemplary, consequential or special damages under any
 circumstances. Furthermore, none of the Delaware Trustee (including in its individual
 capacity), the Trust Manager or any Liquidating Trust Advisory Board Member shall be liable
 to the Wave Computing Liquidating Trust, any Beneficiary or holder of a Disputed General
 Unsecured Claim for any action taken in good faith reliance upon the advice of professionals
 employed by the Wave Computing Liquidating Trust, and the Trust Manager shall have no
 liability for any action taken with the Majority Consent or unanimous consent of the
 Liquidating Trust Advisory Board.

                (b)     None of the Delaware Trustee (including in its individual capacity), the
 Trust Manager, any Liquidating Trust Advisory Board Member, the Disbursing Agent or the
 Liquidating Trust Agents, when acting in such capacities, shall be subject to any personal
 liability whatsoever, whether in tort, contract or otherwise, to any person, in connection with
 the affairs of the Wave Computing Liquidating Trust to the fullest extent provided under
 section 3803 of the Trust Act, and all Beneficiaries claiming against any of the Delaware
 Trustee (including in its individual capacity), the Trust Manager, the Liquidating Trust
 Advisory Board Members or Liquidating Trust Agent, or otherwise asserting claims of any
 nature in connection with affairs of the Wave Computing Liquidating Trust, shall look solely to
 the Liquidating Trust Assets for satisfaction of any such claims.

                (c)   No successor Trust Manager, Disbursing Agent or Delaware Trustee
 shall be in any way responsible for the acts or omissions of any Trust Manager, Disbursing
 Agent or Delaware Trustee in office prior to the date on which such successor becomes the


                                               40



Case: 20-50682      Doc# 1068     Filed: 01/16/21     Entered: 01/16/21 14:27:57      Page 50
                                            of 64
 Trust Manager, Disbursing Agent or Delaware Trustee, as the case may be, unless the
 successor expressly assumes such responsibility.

                (d)     Except as otherwise provided herein, the Trust Manager, Disbursing
 Agent, the Delaware Trustee (including in its individual capacity), any of the Liquidating Trust
 Agents and the Liquidating Trust Advisory Board Members may absolutely and
 unconditionally rely and shall be protected in acting upon any resolution, certificate, statement,
 instrument, opinion, report, notice, request, consent, order or other paper or document believed
 by them to be genuine and to have been signed or presented by the proper party or parties.

                  (e)     Nothing contained in the Plan Documents shall be deemed to be an
 assumption by the Delaware Trustee (including in its individual capacity), the Trust Manager,
 any Liquidating Trust Advisory Board Member, or any Liquidating Trust Agent of any of the
 liabilities, obligations or duties of the Debtors or shall be deemed to be or contain a covenant or
 agreement by any of them to assume or accept any such liability, obligation or duty. Neither the
 Trust Manager, Delaware Trustee (including in its individual capacity) the Disbursing Agent
 nor the Liquidating Trust Advisory Board Members shall be liable except for the performance
 of such duties and obligations as are specifically set forth herein, and no implied covenants or
 obligations shall be read into this Agreement against them.

 The provisions of this Section 10.1 shall survive the death, dissolution, liquidation, resignation,
 replacement, or removal, as may be applicable, of the Trust Manager, the Disbursing Agent, the
 Delaware Trustee or the Liquidating Trust Advisory Board Members, or the termination of the
 Wave Computing Liquidating Trust or this Agreement, and shall inure to the benefit of the
 parties heirs, successors, and assigns.

        10.2    Indemnification.

                 (a)     The Delaware Trustee (including in its individual capacity), the Trust
 Manager, the Liquidating Trust Advisory Board Members, any other agent of the Wave
 Computing Liquidating Trust and their respective affiliates, and the officers, directors, partners,
 managers, members, and employees of each of them, as the case may be (all persons so entitled
 to indemnification, collectively, the “Covered Parties”), shall be indemnified and held
 harmless, to the fullest extent permitted by law by the Wave Computing Liquidating Trust (but
 not, for the avoidance of doubt, by the Beneficiaries directly) from and against any and all
 losses, claims, taxes, damages, reasonable expenses and liabilities (including liabilities under
 state or federal securities laws) of any kind and nature whatsoever (the “Indemnified Claims”),
 to the extent that such expenses arise out of or are imposed upon or asserted against Covered
 Parties with respect to the creation, administration, management, operation or termination of
 the Wave Computing Liquidating Trust or the execution, delivery or performance of this
 Agreement or the transactions contemplated hereby and shall not be liable for actions taken or
 omitted in their capacity as Delaware Trustee (including in its individual capacity), Trust
 Manager, Disbursing Agent or Liquidating Trust Advisory Board Member, on behalf of, or in
 fulfillment of their duties with respect to, the Wave Computing Liquidating Trust, except those
 acts or omissions that are determined by Final Order to have arisen out of such party’s own
 gross negligence, bad faith or willful misconduct, and each shall be entitled to be indemnified,
                                                  41



Case: 20-50682      Doc# 1068       Filed: 01/16/21     Entered: 01/16/21 14:27:57        Page 51
                                              of 64
 held harmless, and reimbursed for fees and expenses including, without limitation, reasonable
 attorney’s fees, which such persons and entities may incur or may become subject to or in
 connection with any action, suit, proceeding or investigation that is brought or threatened
 against such persons or entities regarding the implementation or administration of the Plan
 Documents or this Agreement or the discharge of their respective duties hereunder or
 thereunder or in respect thereof, except for any actions or inactions that are determined by Final
 Order to have arisen out of their own gross negligence, bad faith, or willful misconduct.
 Without limiting the provisions of this Section 10.2, the Covered Parties shall not be liable for
 any loss or damage by reason of any action taken or omitted by them pursuant to the discretion,
 powers and authority conferred, or in good faith believed by them to be conferred on them by
 any of the Plan Documents and this Agreement.

                 (b)     The Covered Parties shall be entitled to obtain advances from the Wave
 Computing Liquidating Trust to cover their reasonable expenses of defending themselves in
 any action threatened or brought against them as a result of the acts or omissions, actual or
 alleged, of any such party in its capacity as such; provided, however, that the Covered Parties
 receiving such advances shall repay the amounts so advanced to the Wave Computing
 Liquidating Trust immediately upon the entry of a Final Order finding that such parties were
 not entitled to any indemnity under the provisions of this Section 10.2.

                 (c)    Any claim of the Covered Parties to be indemnified, held harmless, or
 reimbursed shall be satisfied solely from the Liquidating Trust Assets, bonds (if any) or any
 applicable insurance that the Wave Computing Liquidating Trust has purchased, as provided in
 Section 2.10. The rights of the Covered Parties under this Section 10.2 shall survive the
 resignation or removal of any Covered Parties and the termination of this Agreement.

                (d)    The Wave Computing Liquidating Trust may also determine to provide
 indemnification to other Liquidating Trust Agents and their respective officers, directors,
 partners, managers, members and employees, on such terms as the Trust Manager may
 determine, after consultation with the Liquidating Trust Advisory Board.

                               ARTICLE XI
            DURATION OF THE WAVE COMPUTING LIQUIDATING TRUST

        11.1    Duration.

                (a)     The Wave Computing Liquidating Trust shall commence the process to
 dissolve upon the date that is the earliest to occur of: (i) the distribution of all Liquidating Trust
 Assets pursuant to the Plan Documents, (ii) the determination of the Trust Manager that the
 administration of the Liquidating Trust Assets is not likely to yield sufficient additional
 proceeds to justify further pursuit, or (iii) all the distributions required to be made under this
 Agreement have been completed; provided, however, that in no event shall the Wave
 Computing Liquidating Trust dissolve later than five (5) years from the Effective Date, unless
 (x) the Bankruptcy Court or other court with jurisdiction over the Wave Computing Liquidating
 Trust, within ninety (90) days prior to the fifth (5th) anniversary of the Effective Date (or
 within ninety (90) days prior to the end of an extension period), determines that a fixed-period
                                                  42



Case: 20-50682       Doc# 1068       Filed: 01/16/21     Entered: 01/16/21 14:27:57         Page 52
                                               of 64
 extension, together with any prior extensions, is necessary to facilitate or complete the recovery
 on and liquidation of the Liquidating Trust Assets, provided that no one individual fixed-period
 extension shall exceed three (3) years or (y) the Wave Computing Liquidating Trust obtains a
 favorable private letter ruling from the Internal Revenue Service that any further extension
 would not adversely affect the status of the trust as a grantor trust that is a liquidating trust for
 United States federal income tax purposes. Upon dissolution, the Trust Manager shall wind up
 and liquidate the Wave Computing Liquidating Trust in accordance with section 3808 of the
 Trust Act and upon receipt of written notice of the completion of such dissolution and winding
 up from the Trust Manager, the Delaware Trustee and the Trust Manager shall execute and file
 a Certificate of Cancellation of the Wave Computing Liquidating Trust with the Delaware
 Secretary of State in accordance with the Trust Act and thereupon this Agreement shall
 terminate.

                  (b)     If at any time the Trust Manager determines, in reliance upon its
 professionals and after consultation with the Liquidating Trust Advisory Board, that the
 expense of administering the Wave Computing Liquidating Trust, including the making of a
 final distribution to the Beneficiaries, is likely to exceed the value of the assets remaining in the
 Wave Computing Liquidating Trust, the Trust Manager may (i) reserve any amounts necessary
 to dissolve the Wave Computing Liquidating Trust, (ii) donate any balance to one or more
 organizations selected by the Trust Manager which is described in section 501(c)(3) of the Tax
 Code and exempt from United States federal income tax under section 501(a) of the Tax Code,
 as provided in Section 2.8(b), and (iii) dissolve the Wave Computing Liquidating Trust.

         11.2 Post-Termination. After the dissolution of the Wave Computing Liquidating
 Trust and solely for the purpose of liquidating and winding up the affairs of the Wave
 Computing Liquidating Trust, the Liquidating Trust Advisory Board Members and the Trust
 Manager shall continue to act as such until their duties have been fully performed. Upon
 distribution of all the Liquidating Trust Assets, the Trust Manager shall designate a Liquidating
 Trust Agent to retain all books and records pertaining to the Debtors or the Wave Computing
 Liquidating Trust that have been delivered to or created by the Wave Computing Liquidating
 Trust, subject to the provisions of Section 11.3.

         11.3 Destruction of Books and Records. All books and records pertaining to the
 Wave Computing Liquidating Trust that have been delivered to or created by the Wave
 Computing Liquidating Trust may be destroyed at any time following (x) the date that is six (6)
 years after the final distribution of Liquidating Trust Assets (unless such records and
 documents are necessary to fulfill the Wave Computing Liquidating Trust’s remaining
 obligations) subject to the terms of any joint prosecution and common interests agreement(s) to
 which the Wave Computing Liquidating Trust may be a party, or (y) such earlier date as may
 approved by the Trust Manager in consultation with the Liquidating Trust Advisory Board.
 Notwithstanding anything herein to the contrary, neither the Debtors, Reorganized Debtors, or
 any of the directors, officers, managers, or their advisors or representatives shall dispose of or
 otherwise destroy any books and records or other documents or information not already
 provided to the Wave Computing Liquidating Trust that may be relevant to the Transferred
 Causes of Action or the pursuit of any Liquidating Trust Assets if the Wave Computing

                                                  43



Case: 20-50682       Doc# 1068      Filed: 01/16/21      Entered: 01/16/21 14:27:57         Page 53
                                              of 64
 Liquidating Trust is continuing to pursue any Liquidating Trust Assets unless upon further
 order of the Bankruptcy Court or written affirmative consent of the Wave Computing
 Liquidating Trust.

         11.4 Discharge. Except as otherwise specifically provided herein, upon the final
 distribution of Liquidating Trust Assets and the filing by the Delaware Trustee and the Trust
 Manager of a Certificate of Cancellation of the Wave Computing Liquidating Trust with the
 Delaware Secretary of State, the Trustees and the Liquidating Trust Advisory Board Members
 shall be deemed discharged and have no further duties or obligations hereunder, the Interests
 shall be cancelled and the Wave Computing Liquidating Trust will be deemed to have been
 dissolved. In the event that there are Liquidating Trust Assets at the termination of the Wave
 Computing Liquidating Trust, the Trust Manager after consultation with the Liquidating Trust
 Advisory Board shall cause to be donated such Liquidating Trust Assets to one or more
 charitable organizations of the Trust Manager’s choice described in section 501(c)(3) of the
 Tax Code and exempt from United States federal income tax under section 501(a) of the Tax
 Code, as provided in Section 2.8(b).

                                     ARTICLE XII
                              MISCELLANEOUS PROVISIONS


        12.1 Governing Law. This Agreement shall be governed by and construed in
 accordance with the laws of the State of Delaware (without reference to conflicts of law).

         12.2 Jurisdiction. Subject to the provisos below, the parties agree that the Bankruptcy
 Court shall retain jurisdiction over disputes concerning or involving the Wave Computing
 Liquidating Trust, including, without limitation, the administration and activities of the Wave
 Computing Liquidating Trust; provided, however, that notwithstanding the foregoing or
 anything to the contrary set forth in any of the Plan Documents, the Wave Computing
 Liquidating Trust shall have power and authority to bring (or cause to be brought) any action in
 any court of competent jurisdiction to prosecute any Transferred Causes of Action, provided,
 further, however, that (i) the Bankruptcy Court shall have exclusive jurisdiction solely over
 disputes concerning the transfer of privileges from the Debtors or their estates to the Wave
 Computing Liquidating Trust under the Plan Documents (subject to any appeals), and (ii) all
 other disputes regarding the prosecution of Transferred Causes of Action (including discovery
 disputes, and disputes regarding whether documents or communications are subject to an
 applicable privilege) may be brought in any court of competent jurisdiction (including the
 Bankruptcy Court and any court in which any Transferred Causes of Action are brought).

         12.3 Severability. If any provision of this Agreement or the application thereof to any
 person or circumstances shall be determined by Final Order to be invalid or unenforceable to
 any extent, the remainder of this Agreement or the application of such provision to persons or
 circumstances or in jurisdictions other than those as to or in which it is held invalid or
 unenforceable, shall not be affected thereby, and each provision of this Agreement shall be
 valid and enforceable to the fullest extent permitted by law.

                                                44



Case: 20-50682      Doc# 1068      Filed: 01/16/21    Entered: 01/16/21 14:27:57       Page 54
                                             of 64
          12.4 Notices. Any notice or other communication required or permitted to be made
 under this Agreement shall be in writing and shall be deemed to have been sufficiently given,
 for all purposes, if delivered personally or by facsimile, sent by nationally recognized overnight
 delivery service, or mailed by first-class mail:

                (a)     if to the Delaware Trustee, to:

                                                [●]

                (b)     if to the Wave Computing Liquidating Trust, to:

                                                [●]

                with copies (which shall not constitute notice) to:

                                                [●]

                (c)     if to the Trust Manager, to

                                                [●]

                with copies (which shall not constitute notice) to:

                                                [●]

                (d)     if to the Liquidating Trust Advisory Board Members, to

                                                [●]

                with copies (which shall not constitute notice) to:

                                                [●]

                (e)     if to the Reorganized Debtors, to:

                                                [●]

                With copies (which shall not constitute notice) to:

                                                [●]

                (f)     if to any Beneficiary or holder of a Disputed General Unsecured Claim
 (and up to one counsel or other agent for each such Beneficiary or holder), to the last known
 address of such Beneficiary or holder (and such counsel or agent) according to (i) the official
 claims register of the applicable Debtor or Reorganized Debtors or (ii) if such Beneficiary or
 holder of a Disputed General Unsecured Claim has properly noticed an updated address to the
 Wave Computing Liquidating Trust pursuant to this Agreement, such updated address.

                                                 45



Case: 20-50682        Doc# 1068    Filed: 01/16/21        Entered: 01/16/21 14:27:57     Page 55
                                             of 64
         12.5 Headings. The headings contained in this Agreement are solely for convenience
 of reference and shall not affect the meaning or interpretation of this Agreement or of any term
 or provision hereof.

         12.6 Plan Documents. Nothing contained herein shall modify the terms of any other
 Plan Document, which are intended to be supplemented by the terms of this Agreement.
 However, to the extent that the terms of any of the other Plan Documents are inconsistent with
 the terms set forth in this Agreement with respect to the Wave Computing Liquidating Trust,
 then the terms of each Plan Document shall have controlling effect in the following order of
 priority (i) the Confirmation Order, (ii) this Agreementthe Plan and (iii) the Planthis
 Agreement.

         12.7 Confidentiality. The Trustees, the Liquidating Trust Advisory Board Members
 and the Liquidating Trust Agents, and their respective officers, directors, partners, managers,
 members and employees (the “Confidentiality Parties”), shall hold strictly confidential and not
 use for personal gain any material, non-public information of which they have become aware in
 their capacity as a Confidentiality Party of or pertaining to the Debtors, the Reorganized
 Debtors, the Wave Computing Liquidating Trust, the Beneficiaries or the Liquidating Trust
 Assets; provided, however, that such information may be disclosed if:

                 (a)     it was, is now or in the future becomes generally available to the public
 other than as a result of an improper disclosure by any of the Confidentiality Parties;

                (b)    such disclosure is (i) required of any of the Confidentiality Parties
 pursuant to legal process, including subpoena or other court order or other applicable laws or
 regulations or (ii) would have been required to produce in response to appropriate discovery
 measures; or

                 (c)    the Trust Manager determines that such disclosure is in the interests of
 the Wave Computing Liquidating Trust or the Beneficiaries, provided, that in respect of
 material, non-public information pertaining to the Reorganized Debtors the Confidentiality
 Parties may disclose such information only (i) to a person in accordance with the terms of any
 confidentiality or similar agreement between such person and the Reorganized Debtors; (ii) to a
 person pursuant to an agreement of any other person with the Reorganized Debtors allowing
 such disclosure to such person; (iii) in connection with pursuing the Transferred Causes of
 Action or otherwise pursuing, preserving or protecting the Transferred Causes of Action to any
 party that has been advised of the confidential nature of such information and has agreed to
 comply with the provisions of this Section 12.7; (iv) in a filing made in any legal proceeding
 commenced in connection with the matters set forth in clause (ii) of this subsection, or (v) as
 otherwise agreed by the Reorganized Debtors.

         12.8 Entire Agreement. This Agreement, including the Exhibits attached hereto, the
 Plan and the Confirmation Order, contain the entire agreement between the parties and
 supersede all prior and contemporaneous agreements or understandings between the parties
 with respect to the subject matter hereof. For the avoidance of doubt, to the extent any person
 or entity that would otherwise be entitled to receive Interests has established or in the future
                                                46



Case: 20-50682      Doc# 1068      Filed: 01/16/21     Entered: 01/16/21 14:27:57       Page 56
                                             of 64
 establish trusts or other entities or vehicles to facilitate the implementation of the Plan with
 respect to their Interests or for other purposes, the agreements governing such trusts or other
 entities or vehicles shall not limit or impose requirements in any way on the Wave Computing
 Liquidating Trust, the Liquidating Trust Advisory Board Members, the Trustees, Liquidating
 Trust Agents or any other employee, agent or representative of the Wave Computing
 Liquidating Trust, and to the extent there is any conflict between the provisions of such
 agreements and this Agreement, this Agreement shall have controlling effect.

        12.9 Named Party. In pursuing any Transferred Causes of Action, or in disposing of
 any Liquidating Trust Assets, or otherwise administering the Wave Computing Liquidating
 Trust or any Liquidating Trust Assets, including, without limitation, the execution of
 documents, such as bills of sale, releases, and agreements, the Trust Manager may authorize the
 pursuit of such matters and/or execution of any such documents in the name of “Wave
 Computing Liquidating Trust” or in such other names or such representative capacities as
 necessary or appropriate.

        12.10 Amendment.

                (a)     Unless otherwise specified in this Section 12.10, this Agreement may be
 amended with the unanimous written consent of the Trust Manager and the Liquidating Trust
 Advisory Board; provided, however, that Bankruptcy Court approval shall be required for any
 changes or amendments to this Agreement that are inconsistent in any material respect with the
 terms of the Plan or the Confirmation Order.

                 (b)    Any amendment, waiver, or modification of this Agreement (or any
 provision herein) that materially and adversely affects the rights of any Reorganized Debtor
 shall require the reasonable written consent of such Reorganized Debtor. For the avoidance of
 doubt, any amendment, waiver, or modification that affects any privilege of any Reorganized
 Debtor, materially and adversely affects the rights of such Reorganized Debtor.

               (c)    Notwithstanding anything to the contrary in this Section 12.10, this
 Agreement may be amended by order of the Bankruptcy Court upon motion of (i) the Trust
 Manager after consultation with the Liquidating Trust Advisory Board, or (ii) the Majority
 members of the Liquidating Trust Advisory Board, in each case, subject to the right of the
 Liquidating Trust Advisory Board or the Trust Manager, respectively, to respond to such
 motion, with the reasonable costs of such motion or response to be paid for by the Wave
 Computing Liquidating Trust.

                 (d)    Notwithstanding this Section 12.10, no amendments to this Agreement
 shall be inconsistent with the purpose and intention of the Wave Computing Liquidating Trust
 to liquidate in an orderly manner the Liquidating Trust Assets (which will maximize the value
 of such assets) in accordance with Treas. Reg. § 301.7701-4(d) and Revenue Procedure 94-45,
 1994-2 C.B. 684. In the event that the Wave Computing Liquidating Trust shall fail or cease to
 qualify as a liquidating trust in accordance with Treas. Reg. § 301.7701-4(d), this Agreement
 may be amended with Majority Consent of the Liquidating Trust Advisory Board or
 Bankruptcy Court approval, to the extent necessary to take such action as the Trust Manager
                                                47



Case: 20-50682      Doc# 1068      Filed: 01/16/21    Entered: 01/16/21 14:27:57        Page 57
                                             of 64
 deems appropriate to have the Wave Computing Liquidating Trust classified as a partnership
 for United States federal tax purposes under Treas. Reg. § 301.7701-3 (but not a publicly traded
 partnership under section 7704 of the Tax Code), including, if necessary, creating or converting
 it into a Delaware limited liability partnership or limited liability company that is so classified.
 Notice of any amendment, waiver or modification to this Agreement shall be delivered to the
 Debtors or Reorganized Debtors, as applicable, and each Beneficiary in accordance with
 Section 12.4, unless such amendment, waiver or modification is immaterial.

        12.11 Counterparts. This Agreement may be executed in any number of counterparts,
 each of which shall be deemed original, but such counterparts shall together constitute one and
 the same instrument. A facsimile or portable document file (PDF) signature of any party shall
 be considered to have the same binding legal effect as an original signature.


                               [REMAINDER OF PAGE BLANK]




                                                 48



Case: 20-50682       Doc# 1068      Filed: 01/16/21     Entered: 01/16/21 14:27:57         Page 58
                                              of 64
IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused this
Agreement to be duly executed by their respective officers, representatives or agents, effective
as of the date first above written.

                                             TRUST MANAGER



                                             By:
                                             Name: Robert A. Kors


                                             DELAWARE TRUSTEE
                                             [●]



                                             By:
                                             Name:
                                             Title:


                                             [●], AS LITIGATION TRUST ADVISORY
                                             BOARD MEMBER



                                             By:
                                             Name:
                                             Title:



                                             [●], AS LITIGATION TRUST ADVISORY
                                             BOARD MEMBER



                                             By:
                                             Name:
                                             Title:


                                             [●], AS LITIGATION TRUST ADVISORY
                                             BOARD MEMBER


                                             By:
                                             Name:
                                             Title:




                                               49



Case: 20-50682      Doc# 1068      Filed: 01/16/21    Entered: 01/16/21 14:27:57        Page 59
                                             of 64
                                     WAVE COMPUTING, INC., as a Reorganized
                                     Debtor




                                     By:
                                     Name: Sanjai Kohli
                                     Title: President


                                     MIPS TECH, INC., as a Reorganized Debtor


                                     By:
                                     Name: Sanjai Kohli
                                     Title: President


                                     HELLOSOFT, INC., as a Reorganized Debtor




                                     By:
                                     Name: Sanjai Kohli
                                     Title: President


                                     IMAGINATION TECHNOLOGIES, INC., as a
                                     Reorganized Debtor



                                     By:
                                     Name: Sanjai Kohli
                                     Title: President


                                     CAUSTIC GRAPHICS, INC., as a Reorganized
                                     Debtor


                                     By:
                                     Name: Sanjai Kohli
                                     Title: President


                                     MIPS TECH, LLC, as a Reorganized Debtor



                                     By:
                                     Name: Sanjai Kohli
                                     Title: President




                                       50



Case: 20-50682   Doc# 1068   Filed: 01/16/21   Entered: 01/16/21 14:27:57   Page 60
                                       of 64
                                            EXHIBIT A

                                            FORM OF
                                   CERTIFICATE OF TRUST
                                                OF
                        WAVE COMPUTING LIQUIDATING TRUST
        This Certificate of Trust of Wave Computing Liquidating Trust is being duly executed
and filed on behalf of such trust by the undersigned, as trustee, to form a statutory trust under the
Delaware Statutory Trust Act (12 Del. C. § 3801 et seq.) (the “Trust Act”).

        1.   Name. The name of the Delaware statutory trust formed by this Certificate of
Trust is WAVE COMPUTING LIQUIDATING TRUST.

        2.      Delaware Trustee. The name and business address of the trustee of the Trust with
a principal place of business in the State of Delaware are [●], [●].

        3.        Effective Date. This Certificate of Trust shall be effective upon the occurrence of
both (i) its filing with the Secretary of State of the State of Delaware and (ii) the effective date of
the chapter 11 plan of reorganization of Wave Computing, Inc. and its affiliated debtors and
debtors in possession.

       IN WITNESS WHEREOF, the undersigned has duly executed this Certificate of Trust in
accordance with section 3811(a)(1) of the Trust Act.


                                               [●], not in its individual capacity but solely as
                                               trustee


                                               Name:



                                               [●], not in his individual capacity but solely as
                                               Trust Manager



                                               Name:




                                                  51



Case: 20-50682        Doc# 1068      Filed: 01/16/21      Entered: 01/16/21 14:27:57         Page 61
                                               of 64
                                  SCHEDULE A

                             Trust Manager Compensation

                                [TO COME] [TO BE
                                   REDACTED]




                                        52




Case: 20-50682   Doc# 1068   Filed: 01/16/21   Entered: 01/16/21 14:27:57   Page 62
                                       of 64
                                                    53



Case: 20-50682   Doc# 1068   Filed: 01/16/21   Entered: 01/16/21 14:27:57   Page 63
                                       of 64
                                  Summary report:
        Litera® Change-Pro for Word 10.8.2.11 Document comparison done on
                                1/16/2021 3:48:19 PM
     Style name: Sidley Default
     Intelligent Table Comparison: Active
     Original filename: Wave - Liquidating Trust Agreement [Draft]
     263969008_10.DOCX
     Modified DMS: iw://SIDLEYDMS/ACTIVE/263969008/13
     Changes:
     Add                                                          191
     Delete                                                       209
     Move From                                                    0
     Move To                                                      0
     Table Insert                                                 0
     Table Delete                                                 0
     Table moves to                                               0
     Table moves from                                             0
     Embedded Graphics (Visio, ChemDraw, Images etc.)             0
     Embedded Excel                                               0
     Format changes                                               0
     Total Changes:                                               400




Case: 20-50682   Doc# 1068   Filed: 01/16/21   Entered: 01/16/21 14:27:57   Page 64
                                       of 64
